 



Exhibit 10.2
SECOND AMENDED AND RESTATED
OPERATING AGREEMENT
OF
COMPASS GROUP DIVERSIFIED HOLDINGS LLC
Dated as of January 9, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 THE COMPANY
    1  
 
       
Section 1.1 Formation
    1  
Section 1.2 Name
    1  
Section 1.3 Purpose; Powers; Company Not to Be an Investment Company; Prior
Authorization of Actions Valid
    2  
Section 1.4 Principal Place of Business; Registered Office; Registered Agent
    3  
Section 1.5 Term
    3  
Section 1.6 Filings
    3  
Section 1.7 Title to Property
    3  
Section 1.8 Payments of Individual Obligations
    4  
Section 1.9 Definitions
    4  
 
       
ARTICLE 2 THE TRUST
    23  
 
       
Section 2.1 Trust to Be Sole Holder of Trust Interests
    23  
Section 2.2 Trust Shares to Represent Trust Interests
    23  
Section 2.3 Voluntary Exchange of Trust Shares for Trust Interests
    23  
Section 2.4 Acquisition Exchange of Trust Shares for Trust Interests
    23  
Section 2.5 Right of Holders of Trust Shares and Members to Enforce Provisions
of this Agreement and Bring Derivative Action
    24  
Section 2.6 Reimbursement of Regular Trustees
    24  
 
       
ARTICLE 3 CLASSES AND ISSUANCE OF LLC INTERESTS; TRANSFER
    24  
 
       
Section 3.1 LLC Interests
    24  
Section 3.2 Issuance of Additional Trust Interests
    26  
Section 3.3 Trust Interest Certificates; Admission of Additional Members
    26  
Section 3.4 Repurchase of Trust Interests by the Company
    26  
Section 3.5 Mutilated, Lost, Destroyed or Stolen Certificates
    27  
 
       
ARTICLE 4 ALLOCATIONS
    27  
 
       
Section 4.1 General Application
    27  
Section 4.2 Allocations of Profits and Losses
    27  
Section 4.3 Special Allocations
    28  
Section 4.4 Curative Allocations
    30  
Section 4.5 Loss Limitation
    30  
Section 4.6 Other Allocation Rules
    30  

i



--------------------------------------------------------------------------------



 



              Page
Section 4.7 Tax Allocations: Code Section 704(c)
    31  
 
       
ARTICLE 5 DISTRIBUTIONS
    31  
 
       
Section 5.1 Distributions to Members
    31  
Section 5.2 Distributions to the Allocation Member
    31  
Section 5.3 Amounts Withheld
    37  
Section 5.4 Limitations on Dividends and Distributions
    37  
 
       
ARTICLE 6 BOARD OF DIRECTORS
    37  
 
       
Section 6.1 Initial Board
    37  
Section 6.2 General Powers
    37  
Section 6.3 Duties of Directors
    38  
Section 6.4 Number, Tenure and Qualifications
    38  
Section 6.5 Election of Directors
    39  
Section 6.6 Removal
    39  
Section 6.7 Resignations
    39  
Section 6.8 Vacancies and Newly Created Directorships
    39  
Section 6.9 Appointment of or Nomination and Election of Chairman
    40  
Section 6.10 Chairman of the Board
    40  
Section 6.11 Regular Meetings
    40  
Section 6.12 Special Meetings
    40  
Section 6.13 Notice for Special Meetings
    41  
Section 6.14 Waiver of Notice
    41  
Section 6.15 Action Without Meeting
    41  
Section 6.16 Conference Telephone Meetings
    41  
Section 6.17 Quorum
    42  
Section 6.18 Committees
    42  
Section 6.19 Committee Members
    43  
Section 6.20 Committee Secretary
    44  
Section 6.21 Compensation
    44  
Section 6.22 Indemnification, Advances and Insurance
    44  
Section 6.23 Reliance; Limitations in Liability
    46  
 
       
ARTICLE 7 OFFICERS
    47  
 
       
Section 7.1 General
    47  
Section 7.2 Duties of Officers
    48  
Section 7.3 Election and Term of Office
    48  
Section 7.4 Chief Executive Officer
    48  
Section 7.5 Chief Financial Officer
    49  
Section 7.6 Reserved
    49  
Section 7.7 Secretary
    49  
Section 7.8 Resignations
    49  

ii



--------------------------------------------------------------------------------



 



              Page
Section 7.9 Vacancies
    49  
 
       
ARTICLE 8 MANAGEMENT
    49  
 
       
Section 8.1 Duties of the Manager
    49  
Section 8.2 Secondment of the Chief Executive Officer and Chief Financial
Officer
    49  
Section 8.3 Secondment of Additional Officers
    50  
Section 8.4 Status of Seconded Officers and Employees
    50  
Section 8.5 Removal of Seconded Officers
    50  
Section 8.6 Replacement Manager
    50  
 
       
ARTICLE 9 THE MEMBERS
    50  
 
       
Section 9.1 Rights or Powers
    50  
Section 9.2 Annual Meetings of Members
    51  
Section 9.3 Special Meetings of Members
    51  
Section 9.4 Place of Meeting
    51  
Section 9.5 Notice of Meeting
    51  
Section 9.6 Quorum and Adjournment
    52  
Section 9.7 Proxies
    53  
Section 9.8 Notice of Member Business and Nominations
    53  
Section 9.9 Procedure for Election of Directors; Voting
    56  
Section 9.10 Inspectors of Elections; Opening and Closing the Polls
    56  
Section 9.11 Confidential Member Voting
    57  
Section 9.12 Waiver of Notice
    57  
Section 9.13 Remote Communication
    57  
Section 9.14 Member Action Without a Meeting
    58  
Section 9.15 Return on Capital Contribution
    58  
Section 9.16 Member Compensation
    58  
Section 9.17 Member Liability
    58  
 
       
ARTICLE 10 MEMBER VOTE REQUIRED IN CONNECTION WITH CERTAIN BUSINESS COMBINATIONS
OR TRANSACTIONS
    58  
 
       
Section 10.1 Vote Generally Required
    58  
Section 10.2 Vote for Business Combinations
    59  
Section 10.3 Power of Continuing Directors
    59  
Section 10.4 No Effect on Fiduciary Obligations
    59  
 
       
ARTICLE 11 BOOKS AND RECORDS
    59  
 
       
Section 11.1 Books and Records; Inspection by Members
    59  
Section 11.2 Reports
    60  
Section 11.3 Preparation of Tax Returns
    61  
Section 11.4 Tax Elections
    61  

iii



--------------------------------------------------------------------------------



 



              Page
Section 11.5 Tax Information
    62  
 
       
ARTICLE 12 AMENDMENTS
    62  
 
       
ARTICLE 13 TRANSFERS; MONTHLY ALLOCATIONS
    62  
 
       
ARTICLE 14 DISSOLUTION AND WINDING UP
    63  
 
       
Section 14.1 Dissolution Events
    63  
Section 14.2 Winding Up
    63  
Section 14.3 Compliance with Certain Requirements of Regulations; Deficit
Capital Accounts
    64  
Section 14.4 Deemed Distribution and Recontribution
    65  
Section 14.5 Rights of Members
    65  
Section 14.6 Notice of Dissolution/Termination
    65  
Section 14.7 Allocations During Period of Liquidation
    65  
Section 14.8 Character of Liquidating Distributions
    65  
Section 14.9 The Liquidator
    65  
Section 14.10 Form of Liquidating Distributions
    66  
 
       
ARTICLE 15 MISCELLANEOUS
    66  
 
       
Section 15.1 Notices
    66  
Section 15.2 Binding Effect
    67  
Section 15.3 Construction
    67  
Section 15.4 Time
    67  
Section 15.5 Headings
    67  
Section 15.6 Severability
    67  
Section 15.7 Incorporation by Reference
    67  
Section 15.8 Variation of Terms
    67  
Section 15.9 Governing Law and Consent to Jurisdiction/Service of Process
    67  
Section 15.10 Waiver of Jury Trial
    68  
Section 15.11 Counterpart Execution
    68  
Section 15.12 Specific Performance
    68  
 
       
Exhibit A — Specimen Trust Interest Certificate
    A-1  

iv



--------------------------------------------------------------------------------



 



          This SECOND AMENDED AND RESTATED OPERATING AGREEMENT (the “Agreement”)
shall be effective as of the 4th day of January, 2007 and is entered into by
Compass Diversified Trust and Compass Group Management LLC, as Members hereunder
and pursuant to the provisions of the Act as in effect on the date hereof. Such
Members hereby agree to the amendment and restatement of the Amended and
Restated Operating Agreement, dated as of April 25, 2006, which amended and
restated the Operating Agreement, dated as of November 18, 2005 (the “Original
Agreement”), as set forth herein. Capitalized terms used in this Agreement
without definition shall have the respective meanings specified in Section 1.9
and, unless otherwise specified, article and section references used herein
refer to Articles and Sections of this Agreement.
ARTICLE 1
THE COMPANY
     Formation. Pursuant to the terms of the Original Agreement, the Manager
formed the Company as a limited liability company under and pursuant to the
provisions of the Act and upon the terms and conditions set forth in the
Original Agreement. The fact that the Certificate is on file in the office of
the Secretary of State of the State of Delaware shall constitute notice that the
Company is a limited liability company. Simultaneously with the execution of
Original Agreement and the formation of the Company, the Manager was admitted as
a Member of the Company. Each member of the Board of Directors was designated as
an “authorized person” within the meaning of the Act under the Original
Agreement, and I. Joseph Massoud has executed, delivered and filed the
Certificate with the Secretary of State of the State of Delaware, such
execution, delivery and filing being hereby ratified in all respects. Upon the
effectiveness of this Agreement, the powers of each member of the Board of
Directors as an authorized person shall cease, and the Manager shall become the
designated “authorized person” within the meaning of the Act and shall continue
as the designated “authorized person” within the meaning of the Act. The Manager
shall execute, deliver and file any other certificates (and any amendments
and/or restatements thereof) necessary for the Company to qualify to do business
in Connecticut and in any other jurisdiction in which the Company may wish to
conduct business. The rights and liabilities of the Members shall be as provided
under the Act, the Certificate and this Agreement.
     Section 1.2 Name.
          (a) Subject to Section 1.2(b), the name of the Company shall continue
to be Compass Group Diversified Holdings LLC and all business of the Company
shall be conducted in such name. The Board of Directors may change the name of
the Company upon ten (10) Business Days’ written notice to the Members, which
name change shall be effective upon the

1



--------------------------------------------------------------------------------



 




filing of a certificate of amendment of the Certificate with the Secretary of
State of the State of Delaware, and an amendment of this Agreement (which
amendment shall not require the consent of any Member or other Person
notwithstanding any other provision of this Agreement).
          (b) The Board of Directors shall take all action and do all things
necessary to give effect to Section 9.5 of the Management Services Agreement.
     Section 1.3 Purpose; Powers; Company Not to Be an Investment Company; Prior
Authorization of Actions Valid.
          (a) The purposes of the Company are (i) to conduct or promote any
lawful business, purpose or activity permitted for a limited liability company
of the State of Delaware under the Act, (ii) to make such additional investments
and engage in such additional activities as the Board of Directors may approve,
and (iii) to engage in any and all activities related or incidental to the
purposes set forth in clauses (i) and (ii); provided, however, that the Company
is not permitted to engage in any activities that would cause it to become an
“investment company” as defined in Section 3(a)(1) of the Investment Company Act
of 1940, as amended and as may be amended from time to time, or any successor
provision thereto.
          (b) The Company has the power to do any and all acts necessary,
appropriate, proper, advisable, incidental or convenient to or in furtherance of
the purposes of the Company set forth in this Section 1.3 and has, without
limitation, any and all powers that may be exercised on behalf of the Company by
the Board of Directors pursuant to Article 6 hereof.
          (c) Notwithstanding anything in this Agreement to the contrary, any
actions and things (including the entering into and performance of any
agreements or other documents) properly authorized, in the name and on behalf of
the Company, by the Board of Directors as constituted at the time of any such
authorization, whether prior to the date of this Agreement (including under the
Original Agreement) or under and in accordance with this Agreement (or the
Original Agreement), were, are and shall continue to be valid and duly
authorized, and the Company shall continue to have the power and authority to
take and do all such actions and things (including to enter into and perform all
such agreements or other documents), whether or not such actions or things have
already been taken or done (or such agreements or other documents entered into
and/or performed), and regardless of whether the composition of the Board of
Directors has changed, whether the Original Agreement or this Agreement has been
amended, whether the Initial Public Offering has closed or otherwise prior to
the actual taking or doing of any such actions or things (including the entering
into or performance of any such documents) by the Company.
          (d) The Company, and the Company on behalf of the Trust, is hereby
authorized to execute, deliver and perform, and the Manager or any member of the
Board of Directors or the Chief Executive Officer or the Chief Financial
Officer, or any Person authorized by the Board of Directors on behalf of the
Company, are hereby authorized to execute and deliver, the Transaction Documents
and all documents, agreements, certificates, or financing statements
contemplated thereby or related thereto, all without any further act, vote or
approval of any other Person notwithstanding any other provision of this
Agreement. The foregoing authorizations shall not be deemed a restriction on the
powers of the Manager or the Board of

2



--------------------------------------------------------------------------------



 



Directors to enter into (or for the Board of Directors to delegate to other
Persons the power to enter into) other agreements on behalf of the Company.
     Section 1.4 Principal Place of Business; Registered Office; Registered
Agent. The principal executive offices of the Company are at 61 Wilton Road,
Westport, CT 06880. The Board of Directors may change the principal executive
offices of the Company to any other place within or without the State of
Delaware upon written notice to the Members. The address of the Company’s
registered office in the State of Delaware is Corporation Trust Center, 1209
Orange Street, in the City of Wilmington, County of New Castle. The name of its
registered agent for service of process in the State of Delaware at such address
is The Corporation Trust Company or any successor registered agent for service
of process as shall be appointed by the Board of Directors in accordance with
the Act. The Company may have such offices, either within or without the State
of Delaware, as the Board of Directors may designate or as the business of the
Company may from time to time require.
     Section 1.5 Term. The term of the Company commenced on the date the
Certificate was first filed in the Office of the Secretary of State of the State
of Delaware in accordance with the Act and shall continue until the winding up
of the Company is completed following a Dissolution Event, as provided in
Article 14 and the Certificate is cancelled as provided in the Act.
     Section 1.6 Filings.
          (a) The Board of Directors shall take any and all other actions, as
may be reasonably necessary, to perfect and maintain the status of the Company
as a limited liability company or similar type of limited liability entity under
the laws of the State of Delaware and under the laws of any other jurisdictions
in which the Company engages in business, including causing the Company to
prepare, execute and file such amendments to the Certificate and such other
assumed name certificates, documents, instruments and publications as may be
required by law, including, without limitation, action to reflect:
     (i) a change in the Company name; or
     (ii) a correction of false or erroneous statements in the Certificate to
accurately represent the information contained therein.
          (b) Upon the dissolution and completion of the winding up of the
Company in accordance with Article 14, the Board of Directors shall cause the
Company to promptly execute and file a Certificate of Cancellation in accordance
with the Act and the laws of any other jurisdiction in which the Board of
Directors deems such filing necessary or advisable.
     Section 1.7 Title to Property. All Property owned by the Company shall be
owned by the Company as an entity and no Member shall have any ownership
interest in such Property in its individual name, and each Member’s interest in
the Company shall be personal property for all purposes. At all times after the
Effective Date, the Company shall hold title to all of its Property in the name
of the Company and not in the name of any Member.

3



--------------------------------------------------------------------------------



 



     Section 1.8 Payments of Individual Obligations. The Company’s credit and
assets shall be used solely for the benefit of the Company, and no asset of the
Company shall be Transferred or encumbered for, or in payment of, any individual
obligation of any Member.
     Section 1.9 Definitions. For all purposes of this Agreement (as defined
herein), except as otherwise expressly provided or unless the context otherwise
requires:
          (i) the terms defined in this Article have the meanings assigned to
them in this Article and include the plural as well as the singular;
          (ii) unless the context otherwise requires, any reference to an
“Article,” “Section” or an “Exhibit” refers to an Article, Section or an
Exhibit, as the case may be, of this Agreement; and
          (iii) the words “herein,” “hereinafter,” “hereof,” “hereto” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision:
          “Acquirer” has the meaning set forth in the Trust Agreement.
          “Acquisition Exchange” has the meaning set forth in the Trust
Agreement.
          “Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§
18-101 et seq., as amended from time to time (or any corresponding provisions of
succeeding law) and, for the avoidance of doubt, includes all applicable
jurisprudence.
          “Adjusted Capital Account Deficit” means, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the relevant Allocation Year, after giving effect to the following adjustments:
          (i) credit to such Capital Account any amounts which such Member is
deemed to be obligated to restore pursuant to the penultimate sentence in each
of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Regulations; and
          (ii) debit to such Capital Account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.
          The foregoing definition of “Adjusted Capital Account Deficit” is
intended to comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the
Regulations and shall be interpreted consistently therewith.
          “Adjusted Net Assets” shall be equal to, with respect to any Person as
of any date, the sum of (i) such Person’s consolidated total assets (as
determined in accordance with GAAP) as of such date, plus (ii) the absolute
amount of consolidated accumulated amortization of intangibles of such Person
(as determined in accordance with GAAP) as of such date, minus (iii) the
absolute amount of Adjusted Total Liabilities of such Person as of such date.

4



--------------------------------------------------------------------------------



 



          “Adjusted Profit Distribution Amount” has the meaning set forth in
Section 5.2(b).
          “Adjusted Total Liabilities” shall be equal to, with respect to any
Person as of any date, such Person’s consolidated total liabilities (as
determined in accordance with GAAP) as of such date, after excluding the effect
of any outstanding indebtedness of such Person.
          “Administrator” means, as of any Calculation Date, (i) the Manager as
of such Calculation Date, and (ii) if there is no Manager, the Chief Financial
Officer in all other cases.
          “Affiliate” means, with respect to any Person, (i) any Person directly
or indirectly controlling, controlled by or under common control with such
Person or (ii) any officer, director, general member, member or trustee of such
Person. For purposes of this definition, the terms “controlling,” “controlled
by” or “under common control with” shall mean, with respect to any Persons, the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, or the power to elect at least fifty
percent (50%) of the directors, managers, general members or Persons exercising
similar authority with respect to such Person.
          “Agreement” has the meaning set forth in the introductory paragraph
hereof.
          “Allocated Share of Company Overhead” means, with respect to any
Profit Distribution Subsidiary during any Measurement Period as of any
Calculation Date, the aggregate amount of such Profit Distribution Subsidiary’s
Quarterly Share of the Company’s Overhead for each Fiscal Quarter ending during
such Measurement Period.
          “Allocation Interests” means the limited liability company interests
in the Company designated under the Original Agreement as the “Class B
Interests” and redesignated herein as “Allocation Interests”, as authorized
pursuant to Section 3.1(b), and having the rights provided herein.
          “Allocation Interest Certificate” means a certificate representing
Allocation Interests substantially in the form attached hereto as Exhibit A.
          “Allocation Member” means the Manager, in its capacity as a Member.
          “Allocation Year” means (i) the period commencing on the Effective
Date and ending on December 31, 2005, (ii) any subsequent twelve (12)-month
period commencing on January 1 and ending on December 31, or (iii) any portion
of the period described in clause (i) or (ii) above for which the Company is
required to allocate Profits, Losses and other items of Company income, gain,
loss or deduction pursuant to Article 4.
          “Applicable Listing Rules” means the applicable rules, if any, of the
principal U.S. securities exchange or the Nasdaq National Market, as the case
may be, on which the Trust Shares or Trust Interests, as applicable, are listed
or quoted, as the case may be.
          “Appointed Director” has the meaning set forth in Section 6.4.

5



--------------------------------------------------------------------------------



 



          “Approved Profit Distribution” has the meaning set forth in
Section 5.2(c).
          “Approved Profit Distribution Payment Date” means, with respect to any
Calculation Date, ten (10) Business Days after the date upon which the Approved
Profit Distribution as of such Calculation Date is deemed approved in accordance
with Sections 5.2(c) or 5.2(d).
          “Associate” has the meaning ascribed to such term in Rule 12b-2 of the
rules promulgated under the Exchange Act.
          “Audit Committee” means the Audit Committee of the Board of Directors
established pursuant to Section 6.18(a)(ii).
          “Average Allocated Share of Consolidated Equity” shall be equal to,
with respect to any Profit Distribution Subsidiary during any Measurement Period
as of any Calculation Date, the average (i.e. the arithmetic mean) of the Profit
Distribution Subsidiary’s Quarterly Allocated Share of Consolidated Equity for
each Fiscal Quarter ending during such Measurement Period.
          “Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
of the Rules and Regulations promulgated under the Exchange Act.
          “Board” or “Board of Directors” means the Board of Directors referred
to in Article 6.
          “Business Combination” means:
          (i) any merger or consolidation of the Company or any Subsidiary
thereof with (A) an Interested Shareholder, or (B) any other Person (whether or
not itself an Interested Shareholder) that is, or after such merger or
consolidation would be, an Affiliate or Associate of an Interested Shareholder;
or
          (ii) any sale, lease, exchange, mortgage, pledge, transfer or other
disposition (in one transaction or a series of transactions) to or with, or
proposed by or on behalf of, an Interested Shareholder or an Affiliate or
Associate of an Interested Shareholder of any property or assets of the Company
or any Subsidiary thereof having an aggregate Fair Market Value as of the date
of the consummation of the transaction giving rise to the Business Combination
of not less than ten percent (10%) of the Net Investment Value as of such date;
or
          (iii) the issuance or transfer by the Trust, the Company or any
Subsidiary thereof (in one transaction or a series of transactions) of any
securities of the Trust, the Company or any Subsidiary thereof to, or proposed
by or on behalf of, an Interested Shareholder or an Affiliate or Associate of an
Interested Shareholder in exchange for cash, securities or other property (or a
combination thereof) having an aggregate Fair Market Value as of the date of the
consummation of the transaction giving rise to the Business Combination of not
less than ten percent (10%) of the Net Investment Value as of such date; or

6



--------------------------------------------------------------------------------



 



          (iv) any spin-off or split-up of any kind of the Company or any
Subsidiary thereof, proposed by or on behalf of an Interested Shareholder or an
Affiliate or Associate of an Interested Shareholder; or
          (v) any reclassification of the Trust Interests or securities of a
Subsidiary of the Company (including any reverse split of Trust Interests or
such securities) or recapitalization of the Company or such Subsidiary, or any
merger or consolidation of the Company or such Subsidiary with any other
Subsidiary thereof, or any other transaction (whether or not with or into or
otherwise involving an Interested Shareholder), that has the effect, directly or
indirectly, of increasing the proportionate share of (A) Outstanding LLC
Interests or such securities or securities of such Subsidiary which are
beneficially owned by an Interested Shareholder or an Affiliate or Associate of
an Interested Shareholder or (B) any securities of the Company or such
Subsidiary that are convertible into or exchangeable for Trust Interests or such
securities of such Subsidiary, that are directly or indirectly owned by an
Interested Shareholder or any of its Affiliates or Associates; or
          (vi) any agreement, contract or other arrangement providing for any
one or more of the actions specified in clauses (i) through (v) above.
          “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks in The City of New York are required, permitted or authorized, by
applicable law or executive order, to be closed for regular banking business.
          “Calculation Date” means, with respect to any Trigger Event, the last
day of the Fiscal Quarter in which such Trigger Event occurs.
          “Capital Account” means, with respect to any Member, the Capital
Account established and maintained for such Member by the Company in accordance
with the following provisions:
          (i) to each Member’s Capital Account there shall be credited (A) such
Member’s Capital Contributions (net of any liabilities relating to such
Property), and (B) such Member’s distributive share of Profits and any items in
the nature of income or gain which are specially allocated pursuant to
Sections 4.3 or 4.4;
          (ii) to each Member’s Capital Account there shall be debited (A) the
amount of money and the Gross Asset Value of any Property distributed to such
Member pursuant to any provision of this Agreement (net of any liabilities
relating to such Property), and (B) such Member’s distributive share of Losses
and any items in the nature of expenses or losses which are specially allocated
pursuant to Sections 4.3 or 4.4;
          (iii) in the event LLC Interests are Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the Transferred LLC Interests; and
          (iv) in determining the amount of any liability for purposes of
subparagraphs (i) and (ii) above, there shall be taken into account Code Section
752(c) and any other applicable provisions of the Code and the Regulations.

7



--------------------------------------------------------------------------------



 



The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b) and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Board of Directors shall determine that
it is prudent to modify the manner in which the Capital Accounts or any debits
or credits thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company or any Members) are computed in order to comply with
such Regulations, the Board of Directors may make such modification; provided,
that it is not likely to have a material effect on the amounts distributed to
any Person pursuant to Article 14 upon the dissolution of the Company. The Board
of Directors also shall (i) make any adjustments that are necessary or
appropriate to maintain equality among the Capital Accounts of the Members and
the amount of capital reflected on the Company’s balance sheet, as computed for
book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q), and
(ii) make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b).
          “Capital Contributions” means, with respect to any Member, the amount
of money and the initial Gross Asset Value of any Property (other than money)
net of any liabilities relating to such Property contributed to the Company with
respect to the LLC Interests of the Company held or subscribed for by such
Member.
          “Capital Gains” (i) shall mean, with respect to any Person, capital
gains (as determined in accordance with GAAP) that are calculated in connection
with the sale of capital stock or assets of such Person and which gave rise to a
Sale Event and the calculation of the Profit Distribution Amount, and (ii) shall
be equal to the amount, adjusted for minority interests, by which (x) the net
sales price of such capital stock or assets, as the case may be, exceeded
(y) the net book value (as determined in accordance with GAAP) of such capital
stock or assets, as the case may be, at the time of such sale thereof, as
reflected on the Company’s consolidated balance sheet prepared in accordance
with GAAP; provided, that such amount shall not be less than zero.
          “Capital Losses” (i) shall mean, with respect to any Person, capital
losses (as determined in accordance with GAAP) that are calculated in connection
with the sale of capital stock or assets of such person and which gave rise to a
Sale Event and the calculation of the Profit Distribution Amount, and (ii) shall
be equal to the amount, adjusted for minority interests, by which (x) the net
book value (as determined in accordance with GAAP) of such capital stock or
assets, as the case may be, at the time of such sale thereof, as reflected on
the Company’s consolidated balance sheet prepared in accordance with GAAP,
exceeded (y) the net sales price of such capital stock or assets, as the case
may be; provided, that the absolute amount shall not be less than zero.
          “Cash Available for Distribution” means, for any period, the sum of
(i) gross cash proceeds of the Company for such period (which includes the
proceeds of borrowings by the Company) minus (ii) the portion thereof used to
pay or establish reserves for Company expenses, debt payments, capital
improvements, replacements and contingencies, in each case, as determined by the
Board of Directors. “Cash Available for Distribution” shall not be reduced by

8



--------------------------------------------------------------------------------



 



depreciation, amortization, cost recovery deductions or similar allowances, but
shall be increased by any reductions of reserves described in clause (ii) of the
prior sentence.
          “Certificate” means the certificate of formation of the Company filed
with the Secretary of State of the State of Delaware pursuant to the Act on
November 18, 2005, as originally executed and amended, modified, supplemented or
restated from time to time as the context requires.
          “Certificate of Cancellation” means a certificate of cancellation of
the Certificate filed in accordance with 6 Del. C. § 18-203.
          “Chairman” means the director designated or nominated and elected, as
the case may be, as Chairman of the Board of Directors, in accordance with
Section 6.9, with such powers and duties as are set forth in Section 6.10.
          “Chief Executive Officer” means the Chief Executive Officer of the
Company, including any interim Chief Executive Officer of the Company, with such
powers and duties as are set forth in Section 7.4.
          “Chief Financial Officer” means the Chief Financial Officer of the
Company, including any interim Chief Financial Officer of the Company, with such
powers and duties as are set forth in Section 7.5.
          “Closing Price” means, as of any date:
          (i) the closing sale price (or, if no closing price is reported, the
last reported sale price) of one Trust Share on the Nasdaq National Market on
such date;
          (ii) if the Trust Shares are not so quoted on the Nasdaq National
Market on any such date, the last reported sale price as reported in the
composite transactions for the principal U.S. securities exchange on which the
Trust Shares are so listed on such date;
          (iii) if the Trust Shares are not so reported, the last quoted bid
price for the Trust Shares in the over-the-counter market as reported by the
National Quotation Bureau or a similar organization on such date; or
          (iv) if the Trust Shares are not so quoted, the average of the
midpoint of the last bid and ask prices for the Trust Shares from at least three
nationally recognized investment banking firms that the Company selects for such
purpose on such date.
          “Code” means the United States Internal Revenue Code of 1986, as
amended and in effect from time to time. Any reference herein to a specific
section of the Code shall be deemed to include a reference to any corresponding
provision of law in effect in the future.
          “Commission” means the U.S. Securities and Exchange Commission.
          “Company” means the limited liability company formed pursuant to the
Original Agreement and the Certificate, and continued pursuant to this
Agreement.

9



--------------------------------------------------------------------------------



 



          “Company Minimum Gain” has the same meaning as the term “partnership
minimum gain” in Sections 1.704-2(b)(2) and 1.704-2(d) of the Regulations.
          “Company Only Financial Statements” means, with respect to any
accounting period, the unconsolidated financial statements of the Company
prepared in accordance with GAAP.
          “Compass Diversified Investments, Inc.” means Compass Diversified
Investments, Inc. a Bahamian international business corporation wholly owned by
Compass Group Investments, Inc.
          “Compensation Committee” means the Compensation Committee of the Board
of Directors established pursuant to Section 6.18(a)(iii).
          “Consolidated Net Equity” shall be equal to, with respect to the
Company as of any date, the sum of (i) the Company’s consolidated total assets
(as determined in accordance with GAAP) as of such date, plus (ii) the aggregate
amount of assets impairments (as determined in accordance with GAAP) that were
taken relating to any Subsidiaries of the Company as of such date, plus
(iii) the consolidated accumulated amortization of intangibles (as determined in
accordance with GAAP) of the Company as of such date, minus (iv) the Company’s
consolidated total liabilities (as determined in accordance with GAAP) as of
such date plus (v) to the extent included in the Company’s consolidated total
liabilities (as determined in accordance with GAAP) as of such date, the
absolute amount of the Company’s liabilities (as determined in accordance with
GAAP) in respect of its obligations under the Supplemental Put Agreement.
          “Continuing Director” means (i) any director of the Company who (A) is
neither the Interested Shareholder involved in the Business Combination as to
which a determination of Continuing Directors is provided hereunder, nor an
Affiliate, Associate, employee, agent or nominee of such Interested Shareholder,
or a relative of any of the foregoing, and (B) was a member of the Board of
Directors prior to the time that such Interested Shareholder became an
Interested Shareholder, or (ii) any successor of a Continuing Director described
in clause (i) above who is recommended or elected to succeed a Continuing
Director by the affirmative vote of a majority of Continuing Directors then on
the Board of Directors.
          “Contribution-Based Profits” shall be equal to, with respect to any
Profit Distribution Subsidiary for any Measurement Period as of any Calculation
Date, the sum of (i) the aggregate amount of such Profit Distribution
Subsidiary’s net income (loss) (as determined in accordance with GAAP and
adjusted for minority interests) with respect to such Measurement Period
(without giving effect to (x) any Capital Gains or Capital Losses realized by
such Profit Distribution Subsidiary that arise with respect to the sale of
capital stock or assets held by such Profit Distribution Subsidiary and which
gave rise to a Sale Event and a calculation of Profit Distribution Amount or
(y) any expense attributable to the accrual or payment of any amount of Profit
Distribution or any amount arising under the Supplemental Put Agreement, in each
case, to the extent included in the calculation of such Profit Distribution
Subsidiary’s net income (loss)), plus (ii) the absolute aggregate amount of such
Profit Distribution Subsidiary’s Loan Expense with respect to such Measurement
Period, minus (iii) the absolute aggregate amount of such

10



--------------------------------------------------------------------------------



 



Profit Distribution Subsidiary’s Allocated Share of the Company’s Overhead with
respect to such Measurement Period.
          “Control Date” means the date upon which the Acquirer becomes the
Beneficial Owner of at least 90% of the Outstanding Trust Interests.
          “Credit Agreement” means the Credit Agreement, dated as of the date
hereof, as may be amended from time to time, entered into by and between the
Company and the Borrower (as defined therein).
          “Cumulative Capital Gains” shall be equal to, as of any Calculation
Date, the aggregate amount of Capital Gains realized by the Company as of such
calculation date, after giving effect to any Capital Gains realized by the
Company on such Calculation Date, since its inception.
          “Cumulative Capital Losses” shall be equal to, as of any Calculation
Date, the aggregate amount of Capital Losses realized by the Company, after
giving effect to any Capital Losses realized by the Company on such Calculation
Date, since its inception.
          “Cumulative Gains and Losses” shall be equal to, with respect to the
Company as of any Calculation Date, an amount equal to the sum of (i) the amount
of Cumulative Capital Gains as of such Calculation Date, minus (ii) the absolute
amount of Cumulative Capital Losses as of such Calculation Date.
          “Debt” means (i) any indebtedness for borrowed money or the deferred
purchase price of property as evidenced by a note, bonds or other instruments,
(ii) obligations as lessee under capital leases, (iii) obligations secured by
any mortgage, pledge, security interest, encumbrance, lien or charge of any kind
existing on any asset owned or held by the Company, whether or not the Company
has assumed or become liable for the obligations secured thereby, (iv) any
obligation under any interest rate swap agreement, (v) accounts payable, and
(vi) obligations under direct or indirect guarantees of (including obligations,
contingent or otherwise, to assure a creditor against loss in respect of)
indebtedness or obligations of the kinds referred to in clauses (i), (ii),
(iii), (iv) and (v) above; provided, that Debt shall not include obligations in
respect of any accounts payable that are incurred in the ordinary course of the
Company’s business and are not delinquent or are being contested in good faith
by appropriate proceedings.
          “DGCL” means the Delaware General Corporation Law, 8 Del. C. §§ 101 et
seq., as amended from time to time (or any corresponding provisions of
succeeding law) and, for the avoidance of doubt, includes all applicable
jurisprudence.
          “Direct Company Expenses” means, with respect to any period, that
portion of the Company’s operating expenses (including any management fees paid
by the Company) for such period that are not incurred with respect to any
Subsidiary for such period.
          “Disputed Profit Distribution” has the meaning set forth in
Section 5.2(c).
          “Disputed Profit Distribution Date” has the meaning set forth in
Section 5.2(c).

11



--------------------------------------------------------------------------------



 




          “Disputed Profit Distribution Payment Date” means, with respect to any
Calculation Date, (i) if the Administrator does not disagree with the Audit
Committee’s calculation of Disputed Profit Distribution in accordance with
Section 5.2(e)(i)(B), ten (10) Business Days after the Disputed Profit
Distribution Date as of such Calculation Date or (ii) in all other cases,
twenty-one (21) Business Days after the Disputed Profit Distribution Date as of
such Calculation Date.
          “Distribution Entitlement” has the meaning set forth in
Section 5.2(l).
          “Distribution Entitlement Amount” shall be equal to, as of any date of
a Distribution Entitlement Notice, the sum of (i) the aggregate amount of all
Distribution Entitlements elected to be such by the Allocation Member on all
Profit Distribution Payment Dates occurring prior to the date of such
Distribution Entitlement Notice, minus (ii) the aggregate amount of all
Distribution Entitlement Payments paid by the Company to the Manager on all
Distribution Entitlement Payment Dates occurring prior to the date of such
Distribution Entitlement Notice.
          “Distribution Entitlement Notice” has the meaning set forth in
Section 5.2(l).
          “Distribution Entitlement Payment” has the meaning set forth in
Section 5.2(l).
          “Distribution Entitlement Payment Date” has the meaning set forth in
Section 5.2(l).
          “Disinterested Director” means a director of the Company who is not
and was not a party to the proceeding or matter in respect of which
indemnification is sought by the claimant.
          “Dissolution Event” has the meaning set forth in Section 14.1.
          “Effective Date” means November 18, 2005, being the date of the
effectiveness of the filing of the Certificate.
          “Election Period” means, with respect to any Holding Date or
anniversary thereof, the 30-day period immediately following such Holding Date
or anniversary thereof.
          “Entire Board of Directors” has the meaning set forth in Section 6.17.
          “Escrow Agreement” means the Escrow Agreement, dated as of the date
hereof, as may be amended from time to time, entered into by and between the
Company and The Bank of New York, Inc. or any successor(s) thereto and the other
parties names therein.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Fair Market Value” means, as of any date:
          (i) in the case of any equity securities, the average of the closing
sale prices for such equity securities during the ten (10) Business Days
immediately preceding such date:

12



--------------------------------------------------------------------------------



 



               (A) as reported in composite transactions by the Nasdaq National
Market;
               (B) if such equity securities are not so reported by the Nasdaq
National Market, as reported in the composite transactions for the principal
U.S. securities exchange on which such equity securities are so listed;
               (C) if such equity securities are not so reported, the last
quoted bid price for such equity securities, in the over-the-counter market as
reported by the National Quotation Bureau or a similar organization; or
          (ii) if such equity securities are not so reported, quoted or listed,
or in the case of any other Property, the fair market value of such equity
securities or such Property as of such date as determined by a majority of the
Board of Directors in good faith; provided, that if the Manager shall dispute
any such determination of fair market value by the Board of Directors, fair
market value shall be determined instead by the investment banking or
professional valuation firm selected by the Board of Directors from among no
fewer than three qualified candidates provided by the Manager.
          “Fiscal Quarter” means the Company’s fiscal quarter for purposes of
its reporting obligations under the Exchange Act.
          “Fiscal Year” means the Company’s fiscal year for purposes of its
reporting obligations under the Exchange Act.
          “Future Investments” means contractual commitments to invest
represented by definitive agreements.
          “GAAP” means generally accepted accounting principles in effect in the
United States, consistently applied.
          “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for U.S. federal income tax purposes, except as follows:
          (i) the initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as determined
by the Board of Directors;
          (ii) the Gross Asset Values of all Company assets shall be adjusted by
the Tax Matters Member to equal their respective gross fair market values
(taking Code Section 7701(g) into account), as determined by the Tax Matters
Member as of the following times: (A) the acquisition of an additional interest
in the Company by any new or existing Member in exchange for more than a de
minimis Capital Contribution; (B) the distribution by the Company to a Member of
more than a de minimis amount of Company Property as consideration for an
interest in the Company; (C) the liquidation of the Company within the meaning
of Regulations Section 1.704-1(b)(2)(ii)(g) or (D) upon the declaration of a
Holding Event; provided, that an adjustment described in clauses (A) and (B) of
this subparagraph (ii) shall be made only if the Tax Matters

13



--------------------------------------------------------------------------------



 



Member reasonably determines that such adjustment is necessary to reflect the
relative economic interests of the Members in the Company;
          (iii) the Gross Asset Value of any item of Company assets distributed
to any Member shall be adjusted to equal the gross fair market value (taking
Code Section 7701(g) into account) of such asset on the date of distribution, as
determined by the Tax Matters Member; and
          (iv) the Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and subparagraph (vi) of
the definition of “Profits” and “Losses”; provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (iv) to the extent
that an adjustment pursuant to subparagraph (ii) is required in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subparagraph (iv).
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (ii) or (iv), such Gross Asset Value shall thereafter be adjusted
by depreciation taken into account with respect to such asset for purposes of
computing Profits and Losses.
          “High Water Mark” means, as of any Calculation Date, the highest
positive amount of the Company’s Cumulative Gains and Losses as of such
Calculation Date that were calculated in connection with any Qualifying Trigger
Event that occurred prior to such Calculation Date.
          “High Water Mark Allocation” shall be equal to, as of any Calculation
Date, the product of (i) the amount of the High Water Mark as of such
Calculation Date, multiplied by (ii) 20%.
          “Holding Date” means, with respect to any Subsidiary, the fifth
anniversary of the date upon which the Company acquired a controlling interest
in such Subsidiary; provided, that if the Allocation Member has previously
elected that a Holding Event has occurred with respect to any Subsidiary, then
Holding Date shall mean, with respect to such Subsidiary, the fifth anniversary
of the Calculation Date with respect to such previously elected Holding Event.
          “Holding Event” means, with respect to any Subsidiary, (i) the
election by the Allocation Member on or after the Holding Date with respect to
such Subsidiary that a Holding Event has occurred; provided, that the Allocation
Member must make such election during the Election Period with respect to such
Holding Date, or (ii) the election by the Allocation Member on or after each
anniversary of any Holding Date with respect to such Subsidiary that a Holding
Event has occurred; provided, that the Allocation Member must make such election
during the Election Period with respect to such anniversary of such Holding
Date.
          “Independent Director” means a director who (i) (a) is not an officer
or employee of the Company, or an officer, director or employee of any
Subsidiary of the Company, (b) was not appointed as a director pursuant to the
terms of the Management Services Agreement, and (c) for so long as the
Management Services Agreement is in effect, is not

14



--------------------------------------------------------------------------------



 



affiliated with the Manager or any of its Affiliates, and (ii) who satisfies the
independence requirements under the Applicable Listing Rules as determined by
the Board of Directors.
          “Independently Calculated Profit Distribution” has the meaning set
forth in Section 5.2(d).
          “Independently Calculated Profit Distribution Payment Date” means,
with respect to any Calculation Date, ten (10) Business Days after the receipt
by the Administrator and the Audit Committee of the calculation of Profit
Distribution Amount as of such Calculation Date by the independent accounting
firm in accordance with Section 5.2(d).
          “Initial Board” has the meaning set forth in Section 6.1.
          “Initial Director” has the meaning set forth in Section 6.1.
          “Initial Public Offering” means the initial public offering of Trust
Shares by the Trust, closing on the date hereof.
          “Interested Shareholder” means any Person (other than the Manager, the
Members, the Company or any Subsidiary of the Company, any employee benefit plan
maintained by the Company or any Subsidiary thereof or any trustee or fiduciary
with respect to any such plan when acting in such capacity) that:
          (i) is, or was at any time within the three-year period immediately
prior to the date in question, the Beneficial Owner of fifteen percent (15%) or
more of the then Outstanding Trust Interests and who did not become the
Beneficial Owner of such amount of Trust Interests pursuant to a transaction
that was approved by the affirmative vote of a majority of the Entire Board of
Directors; or
          (ii) is an assignee of, or has otherwise succeeded to, any Trust
Interests of which an Interested Shareholder was the Beneficial Owner at any
time within the three-year period immediately prior to the date in question, if
such assignment or succession occurred in the course of a transaction, or series
of transactions, not involving a public offering within the meaning of the
Securities Act.
For the purpose of determining whether a Person is an Interested Shareholder,
the Trust Interests that may be issuable or exchangeable by the Company to the
Interested Shareholder pursuant to any agreement, arrangement or understanding,
or upon the exercise of conversion rights, warrants or options, or otherwise,
shall be included, but not any other Trust Interests that may be issuable or
exchangeable by the Company pursuant to any agreement, arrangement or
understanding, or upon the exercise of conversion rights, warrants or options,
or otherwise, to any Person who is not the Interested Shareholder.
          “Issuance Items” has the meaning set forth in Section 4.3(g).
          “Level 1 Hurdle Amount” shall be equal to, with respect to any Profit
Distribution Subsidiary as of any Calculation Date, the product of (i) (x) 1.75%
multiplied by (y) the number of Fiscal Quarters ending during the Measurement
Period with respect to such Profit

15



--------------------------------------------------------------------------------



 



Distribution Subsidiary as of such Calculation Date, multiplied by (ii) such
Profit Distribution Subsidiary’s Average Allocated Share of Consolidated Equity
for each Fiscal Quarter ending during such Measurement Period.
          “Level 2 Hurdle Amount” shall be equal to, with respect to any Profit
Distribution Subsidiary as of any Calculation Date, the product of (i)
(x) 2.1875%, multiplied by (y) the number of Fiscal Quarters ending during the
Measurement Period with respect to such Profit Distribution Subsidiary as of
such Calculation Date, multiplied by (ii) such Profit Distribution Subsidiary’s
Average Allocated Share of Consolidated Equity for each Fiscal Quarter ending
during such Measurement Period.
          “Liquidation Period” has the meaning set forth in Section 14.7.
          “Liquidator” means a Person appointed by the Board of Directors to
oversee the winding up of the Company.
          “LLC Interests” means, collectively, the Trust Interests and the
Allocation Interests.
          “Loan Expense” means, with respect to any Profit Distribution
Subsidiary for any Measurement Period as of any Calculation Date, the aggregate
amount of all interest or other expenses paid by such Profit Distribution
Subsidiary with respect to indebtedness of such Profit Distribution Subsidiary
to either the Company or other Subsidiaries of the Company with respect to such
Measurement Period.
          “Losses” has the meaning set forth in the definition of “Profits” and
“Losses” below.
          “Management Fee” means the management fee payable by the Company
pursuant to the Management Services Agreement with respect to the provision of
management services to the Company.
          “Management Services Agreement” means the Management Services
Agreement, dated as of the date hereof, as may be amended from time to time,
entered into by and between the Company and the Manager.
          “Manager” means Compass Group Management LLC, and any successor
thereto.
          “Market Value” means, as of any date, the product of (1) the average
number of, if the Trust is in existence as of such date, Trust Shares or, if the
Trust is not in existence as of such date, Trust Interests, as applicable,
issued and Outstanding, other than treasury shares or treasury Trust Interests,
as applicable, during the last fifteen (15) Business Days of the most recently
completed Fiscal Quarter as of such date multiplied by (2) the volume weighted
average trading price per Trust Share or per Trust Interest, as applicable, as
determined by reference to the relevant securities exchange identified in clause
(i) of the definition of Fair Market Value, over such fifteen (15) Business
Days.

16



--------------------------------------------------------------------------------



 



          “Measurement Period” means, with respect to any Profit Distribution
Subsidiary as of any Calculation Date, the period from and including the later
of: (i) the date upon which the Company acquired a controlling interest in such
Profit Distribution Subsidiary and (ii) the immediately preceding Calculation
Date as of which Contribution-Based Profits were calculated with respect to such
Profit Distribution Subsidiary and with respect to which Profit Distributions
were paid (or, at the election of the Allocation Member, deferred) by the
Company, up to and including such Calculation Date.
          “Member” means, as of any date, any holder of Trust Interests or
Allocation Interests, as of such date.
          “Member Nonrecourse Debt” has the same meaning as the term “partner
nonrecourse debt” in Section 1.704-2(b)(4) of the Regulations.
          “Member Nonrecourse Debt Minimum Gain” means an amount, with respect
to each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.
          “Member Nonrecourse Deductions” has the same meaning as the term
“partner nonrecourse deductions” in Sections 1.704-2(i)(1) and 1.704-2(i)(2) of
the Regulations.
          “Nasdaq National Market” means the Nasdaq National Market or any
successor thereto.
          “Net Investment Value” means, as of any date, the sum of:
          (i) the Market Value as of such date; plus
          (ii) the amount of any borrowings (other than intercompany borrowings)
of the Company and its Subsidiaries (but not including borrowings on behalf of
any Subsidiary of such Subsidiaries) as of such date; plus
          (iii) the value of Future Investments of the Company and/or any of its
Subsidiaries other than cash or cash equivalents, as calculated by the Manager
and approved by a majority of the Continuing Directors as of such date;
provided, that such Future Investments have not been outstanding for more than
two consecutive full Fiscal Quarters as of such date; less
          (iv) the aggregate amount held by the Company and its Subsidiaries in
cash or cash equivalents (but not including cash or cash equivalents held
specifically for the benefit of any Subsidiary of such Subsidiaries) as of such
date.
          “Net Long Term Capital Gain” has the meaning set forth in Code
Section 1222(7).
          “Nominating and Governance Committee” means the Nominating and
Governance Committee of the Board of Directors established pursuant to
Section 6.18(a)(i).

17



--------------------------------------------------------------------------------



 



          “Nonrecourse Deductions” has the meaning set forth in
Section 1.704-2(b)(1) of the Regulations.
          “Nonrecourse Liability” has the meaning set forth in
Section 1.704-2(b)(3) of the Regulations.
          “Offer Price” means, as of any Control Date, the average Closing Price
per Trust Share or Trust Interest, as applicable, on the twenty (20) Business
Days immediately prior to, but not including, such Control Date.
          “Original Agreement” has the meaning set forth in the introductory
paragraph hereof.
          “Outstanding” means, as of any date, with respect to any security
theretofore issued by the Company, except:
          (i) such securities as represented by certificates or electronic
positions evidencing such securities that have been canceled or delivered for
cancellation; and
          (ii) such security as represented by certificates or electronic
positions that have been exchanged for or in lieu of which other securities have
been executed and delivered pursuant to Section 3.5.
          “Overhead” shall be equal to, with respect to the Company for any
Fiscal Quarter, the sum of (i) that portion of the Company’s operating expenses
(as determined in accordance with GAAP) (without giving effect to any expense
attributable to the accrual or payment of any amount of Profit Distribution or
any amount arising under the Supplemental Put Agreement to the extent included
in the calculation of the Company’s operating expenses), including any
Management Fees actually paid by the Company to the Manager, with respect to
such Fiscal Quarter that are not attributable to any Subsidiary of the Company
(i.e., operating expenses that do not correspond to operating expenses of a
Subsidiary of the Company with respect to such Fiscal Quarter), plus (ii) the
Company’s accrued interest expense (as determined in accordance with GAAP) on
any outstanding Third Party Indebtedness of the Company with respect to such
Fiscal Quarter, minus (iii) revenue, interest income and other income reflected
in the Company Only Financial Statements.
          “Over-Paid Profit Distributions” shall be equal to, as of any
Calculation Date, the amount by which (i) the aggregate amount of Profit
Distributions that were actually paid by the Company with respect to all Profit
Distribution Payment Dates immediately preceding such Calculation Date, exceeded
(ii) the aggregate amount of Profit Distributions that were actually due and
payable by the Company with respect to all such Profit Distribution Payment
Dates, as determined in accordance with Section 5.2; provided, that such amount
shall not be less than zero.
          “Percentage Interest” means, with respect to any Member as of any
date, the ratio (expressed as a percentage) of the number of LLC Interests held
by such Member on such date relative to the aggregate number of LLC Interests
then Outstanding as of such date.

18



--------------------------------------------------------------------------------



 



          “Person” means any individual, company (whether general or limited),
limited liability company, corporation, trust, estate, association, nominee or
other entity.
          “Profit Distribution” means, as of any Calculation Date, any Approved
Profit Distribution as of such Calculation Date, Disputed Profit Distribution as
of such Calculation Date, the Independently Calculated Profit Distribution as of
such Calculation Date or the Profit Distribution Amount as of such Calculation
Date, originally submitted to the Audit Committee by the Administrator pursuant
to Section 5.2(c), as the case may be. For the avoidance of doubt, Profit
Distribution shall also mean any portion of the foregoing payable on any
applicable Profit Distribution Payment Date, including any Independently
Calculated Profit Distribution Payment Date or Submission Failure Payment Date,
as the case may be.
          “Profit Distribution Amount” shall be equal to, with respect to any
Profit Distribution Subsidiary as of any Calculation Date, the sum of (i) the
amount by which Total Profit Allocation with respect to such Profit Distribution
Subsidiary as of such Calculation Date exceeds such Profit Distribution
Subsidiary’s Level 1 Hurdle Amount as of such Calculation Date but is less than
such Profit Distribution Subsidiary’s Level 2 Hurdle Amount as of such
Calculation Date, plus (ii) the product of (x) the amount by which Total Profit
Allocation with respect to such Profit Distribution Subsidiary as of such
Calculation Date exceeds such Profit Distribution Subsidiary’s Level 2 Hurdle
Amount as of such Calculation Date, multiplied by (y) 20%, minus (iii) the High
Water Mark Allocation, if any, as of such Calculation Date.
          “Profit Distribution Payment Date” means any Approved Profit
Distribution Payment Date, as of any Calculation Date, with respect to Approved
Profit Distribution, any Disputed Profit Distribution Payment Date, as of any
Calculation Date, with respect to Disputed Profit Distribution, any Submission
Failure Payment Date, as of any Calculation Date, with respect to Approved
Profit Distribution, or any Independently Calculated Profit Distribution Payment
Date, as of any Calculation Date, with respect to the Independently Calculated
Profit Distribution, as the case may be.
          “Profit Distribution Subsidiary” has the meaning set forth in
Section 5.2(b).
          “Profits” and “Losses” mean, for each Allocation Year, an amount equal
to the Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):
          (i) any income of the Company that is exempt from U.S. federal income
tax and not otherwise taken into account in computing Profits or Losses pursuant
to this definition of “Profits” and “Losses” shall be added to such taxable
income or loss;
          (ii) any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken
into account in computing Profits or Losses pursuant to this definition of
“Profits” and “Losses” shall be subtracted from such taxable income or loss;

19



--------------------------------------------------------------------------------



 



          (iii) in the event the Gross Asset Value of any Company asset is
adjusted pursuant to subparagraph (ii) or (iii) of the definition of Gross Asset
Value, the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the asset) or an item of loss (if
the adjustment decreases the Gross Asset Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;
          (iv) gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for U.S. federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Property disposed
of, notwithstanding that the adjusted tax basis of such Property differs from
its Gross Asset Value;
          (v) to the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) is required, pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Profits
or Losses; and
          (vi) notwithstanding any other provision of this definition, any items
which are specially allocated pursuant to Sections 4.3 or 4.4 shall not be taken
into account in computing Profits or Losses.
The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Sections 4.3 and 4.4 shall be determined by
applying rules analogous to those set forth in subparagraphs (i) through
(v) above.
          “Property” means all real and personal property acquired by the
Company, including cash, and any improvements thereto, and shall include both
tangible and intangible property.
          “Qualifying Trigger Event” means any Trigger Event with respect to a
Profit Distribution Subsidiary (i) that gave rise to the calculation of Total
Profit Allocation with respect to such Profit Distribution Subsidiary as of any
Calculation Date and (ii) where the amount of Total Profit Allocation so
calculated as of such Calculation Date exceeded such Profit Distribution
Subsidiary’s Level 2 Hurdle Amount as of such Calculation Date.
          “Quarterly Allocated Share of Consolidated Equity” shall be equal to,
with respect to any Profit Distribution Subsidiary for any Fiscal Quarter, the
product of (i) the Company’s Consolidated Net Equity as of the last day of such
Fiscal Quarter, multiplied by (ii) a fraction, the numerator of which is such
Profit Distribution Subsidiary’s Adjusted Net Assets as of the last day of such
Fiscal Quarter and the denominator of which is the sum of the Adjusted Net
Assets of all of the Subsidiaries owned by us as of the last day of such Fiscal
Quarter.
          “Quarterly Share of Company Overhead” shall be equal to, with respect
to any Profit Distribution Subsidiary for any Fiscal Quarter, the product of
(i) the absolute amount of the Company’s Overhead with respect to such Fiscal
Quarter, multiplied by (ii) a fraction, the

20



--------------------------------------------------------------------------------



 



numerator of which is such Profit Distribution Subsidiary’s Adjusted Net Assets
as of the last day of such Fiscal Quarter and the denominator of which is the
sum of the Adjusted Net Assets of all of the Subsidiaries owned by us as of the
last day of such Fiscal Quarter.
          “Register” has the meaning set forth in Section 3.3.
          “Regular Trustees” has the meaning set forth in the Trust Agreement.
          “Regulations” means the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations are amended from
time to time.
          “Regulatory Allocations” has the meaning set forth in Section 4.4.
          “Repurchase Date” has the meaning set forth in Section 3.4(b).
          “Rules and Regulations” means the rules and regulations promulgated
under the Exchange Act or the Securities Act.
          “Sale Event” means, with respect to any Subsidiary, the sale of a
material amount, as determined by the Allocation Member and consented to by a
majority of the Board of Directors, such consent not to be unreasonably
withheld, conditioned or delayed, of the capital stock or assets of such
Subsidiary or a Subsidiary of such Subsidiary.
          “Secretary” means the Secretary of the Company, with such powers and
duties as set forth in Section 7.7.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Stock Transfer Agency Agreement” means the Stock Transfer Agency
Agreement, dated as of the date hereof, as may be amended from time to time,
entered into by and between the Company and The Bank of New York, Inc. or any
successor(s) thereto.
          “Submission Date” has the meaning set forth in Section 5.2(d).
          “Submission Failure Payment Date” means, with respect to any
Calculation Date, ten (10) Business Date after the Submission Date with respect
to such Calculation Date.
          “Subsidiary” means, with respect to any Person, any corporation,
company, joint venture, limited liability company, association or other Person
in which such Person owns, directly or indirectly, more than 50% of the
Outstanding equity securities or interests, the holders of which are generally
entitled to vote for the election of the board of directors or other governing
body of such Person.
          “Supplemental Put Agreement” means the Supplemental Put Agreement,
dated as of the date hereof, as may be amended from time to time, entered into
by and between the Company and the Allocation Member.
          “Tax Distribution” has the meaning set forth in Section 5.2(h).

21



--------------------------------------------------------------------------------



 



          “Tax Distribution Payment Date” has the meaning set forth in
Section 5.2(h).
          “Tax Matters Member” has the meaning set forth in Section 11.4(a).
          “Third Party Indebtedness” means, with respect to any Person,
indebtedness of such Person owed to any third party lenders that are not
Affiliated with such Person.
          “Total Profit Allocation” shall be equal to, with respect to any
Profit Distribution Subsidiary as of any Calculation Date, the sum of (i) the
Contribution-Based Profits of such Profit Distribution Subsidiary for the
Measurement Period with respect to such Profit Distribution Subsidiary as of
such Calculation Date, plus (ii) if the Trigger Event underlying the calculation
of Total Profit Allocation as of such Calculation Date is a Sale Event, the
Company’s Cumulative Gains and Losses as of such Calculation Date.
          “Transaction Documents” means the Management Services Agreements, the
Trust Agreement, the Supplemental Put Agreement, the Credit Agreement, the
Underwriting Agreement, the Stock Transfer Agency Agreement, the Escrow
Agreement and all documents and certificates contemplated thereby or delivered
in connection therewith.
          “Transfer” means, as a noun, any voluntary or involuntary transfer,
sale, pledge or hypothecation or other disposition and, as a verb, voluntarily
or involuntarily to transfer, sell, pledge or hypothecate or otherwise dispose
of.
          “Transfer Agent” means, with respect to the Trust Shares and the LLC
Interests, The Bank of New York, Inc., or any successor(s) thereto.
          “Trigger Event” means, with respect to any Subsidiary, the occurrence
of either a Sale Event or a Holding Event with respect to such Subsidiary.
          “Trust” means Compass Diversified Trust, a Delaware statutory trust.
          “Trust Agreement” means the Amended and Restated Trust Agreement,
dated as of the date hereof, entered into by and among the Company and The Bank
of New York (Delaware), a Delaware banking corporation, as property trustee, and
the Regular Trustees.
          “Trust Interests” means the limited liability company interests in the
Company designated under the Original Agreement as the “Class A Interests” and
redesignated herein as “Trust Interests”, as authorized pursuant to
Section 3.1(a), and having the rights provided herein.
          “Trust Interest Certificates” means a certificate representing Trust
Interests substantially in the form attached hereto as Exhibit A.
          “Trust Member” means any holder of a Trust Interest, in its capacity
as a Member.
          “Trust Shares” means the shares of the Trust, each representing one
undivided beneficial interest in the assets of the Trust.

22



--------------------------------------------------------------------------------



 



          “Under-Paid Profit Distributions” shall be equal to, as of any
Calculation Date, the amount by which (i) the aggregate amount of Profit
Distributions that were actually due and payable by the Company with respect to
all Profit Distribution Payment Dates immediately preceding such Calculation
Date, as determined in accordance with Section 5.2 exceeded (ii) the aggregate
amount of Profit Distributions that were actually paid by the Company with
respect to all such Profit Distribution Payment Dates; provided, that such
amount shall not be less than zero.
          “Underwriting Agreement” means the Underwriting Agreement, dated as of
the date hereof, entered into by and among the Company, the Trust, the Manager,
Ferris, Baker Watts, Incorporated, and the other parties thereto.
          “Voluntary Exchange” has the meaning set forth in the Trust Agreement.
ARTICLE 2
THE TRUST
     Section 2.1 Trust to Be Sole Holder of Trust Interests. The Company shall
issue Trust Interests to the Trust as the initial Trust Member, and the Trust
shall be admitted to the Company as a Member of the Company in respect thereof
upon its execution of a counterpart of this Agreement. For so long as the Trust
remains in existence, subject to Sections 2.3 and 2.4(a), it is intended that
the Trust shall be the sole Trust Member and the sole owner of one hundred
percent (100%) of the Trust Interests, and, during such period, the Company
shall not issue, sell or otherwise transfer any of its Trust Interests to any
Person other than the Trust. Each Trust Member agrees with the Company to be
bound by the terms of this Agreement.
     Section 2.2 Trust Shares to Represent Trust Interests. Each Trust Share
represents one undivided beneficial interest in the assets of the Trust, which
assets consist of the underlying Trust Interests.
     Section 2.3 Voluntary Exchange of Trust Shares for Trust Interests. The
Company, acting through its Board of Directors, shall take all actions and do
all things necessary to give effect to a Voluntary Exchange on the terms and
conditions set forth in Section 9.2 of the Trust Agreement.
     Section 2.4 Acquisition Exchange of Trust Shares for Trust Interests.
          (a) Right to Acquisition Exchange. The Company, acting through its
Board of Directors, shall take all actions and do all things necessary to give
effect to an Acquisition Exchange on the terms and conditions set forth in
Section 9.3 of the Trust Agreement.
          (b) Right to Acquire Trust Interests of Remaining Holders for Cash.
Following the completion of an Acquisition Exchange, the Acquirer shall have the
right to purchase, solely for cash, and Members other than the Acquirer shall be
required to sell, all, but not less than all, of the Outstanding Trust Interests
not then held by the Acquirer, at the Offer

23



--------------------------------------------------------------------------------



 



Price. The Acquirer may exercise its right to effect such purchase by delivering
written notice to the Company and the Transfer Agent of its election to make the
purchase not less than sixty (60) days prior to the Control Date. Promptly after
receipt of such notice, the Board of Directors shall declare a record date. The
Company will cause the Transfer Agent to mail a copy of such notice to the Trust
Members at least thirty (30) days prior to such Control Date.
     Section 2.5 Right of Holders of Trust Shares and Members to Enforce
Provisions of this Agreement and Bring Derivative Action.
          (a) The Allocation Member, individually, and any other Member or
Members holding, in the aggregate, at least ten percent (10%) of the Outstanding
Trust Interests, shall have the right to institute any legal proceeding against
the Company to enforce the provisions of this Agreement, and to the fullest
extent permitted by applicable law, no other Member or Members shall have the
right to institute any legal proceeding against the Company to enforce the
provisions of this Agreement.
          (b) For so long as the Trust remains the sole holder of Trust
Interests, holders of at least ten percent (10%) of the Outstanding Trust Shares
shall have the right to cause the Trust to institute any legal proceeding for
any remedy available to the Trust, as a holder of Trust Interests and, to the
extent permitted by applicable law, such holders of Trust Shares may direct the
time, method and place of conducting any such legal proceeding brought by the
Trust. For so long as the Trust remains the sole holder of Trust Interests,
holders of record of at least ten percent (10%) of the Outstanding Trust Shares
shall also have the right to institute directly against the Company any legal
proceeding available to the Trust against the Company to enforce the provisions
of this Agreement. Solely for purposes of this Section 2.5(b) and only to the
extent provided herein, the holders of the Outstanding Trust Shares shall be
deemed to be third-party beneficiaries of this Agreement to the same extent as
if they were signatories hereto.
          (c) Except as expressly provided in this Agreement, nothing in this
Agreement shall be deemed to give to any Person any benefit or any legal or
equitable right, remedy or claim under this Agreement.
     Section 2.6 Reimbursement of Regular Trustees. The Company shall reimburse
the Regular Trustees for any expenses, out-of-pocket or otherwise, incurred on
behalf of the Trust or otherwise in connection with performing any of their
duties or obligations under the Trust Agreement.
ARTICLE 3
CLASSES AND ISSUANCE OF LLC INTERESTS; TRANSFER
     Section 3.1 LLC Interests. The Company shall be authorized to issue two
classes of limited liability company interests to the Members: Trust Interests
and Allocation Interests as provided in Sections 3.1(a) and (b).
          (a) Trust Interests.

24



--------------------------------------------------------------------------------



 



     (i) Generally. The Company, and the Board of Directors by resolution on
behalf of the Company, shall initially be authorized to issue up to five hundred
million (500,000,000) Trust Interests in one or more series and, for so long as
the Trust remains the sole holder of Trust Interests, shall cause to be issued
to the Trust, as of any date, the identical number of Trust Interests as the
number of Trust Shares that are issued and Outstanding. The aggregate number of
Trust Interests that are authorized may be increased from time to time by an
amendment to this Agreement upon the adoption of a resolution by the affirmative
vote of at least a majority of the Entire Board of Directors declaring such
amendment to be advisable and the approval of such amendment by the affirmative
vote of the holders of a majority of the Trust Interests then Outstanding
present in person or represented by proxy at a meeting of the Members. Each
Member holding a Trust Interest shall have all the rights, privileges and
obligations set forth herein pertaining to holders of Trust Interests, and shall
have one vote per Trust Interest in accordance with the terms of this Agreement.
The Trust Interests shall be certificated in the form of a Trust Interest
Certificate or represented by electronic book-entry position.
     (ii) Restrictions on Transfer of Trust Interests. Except as otherwise
provided in Article 2, the Trust to the fullest extent permitted by law shall
not be permitted to transfer, and the Company shall not recognize any purported
transfer of, nor in any respect treat any purported transferee as the owner of,
any Trust Interests held by the Trust.
          (b) Allocation Interests.
     (i) Generally. The Company is authorized to issue one thousand (1,000)
Allocation Interests. As of the date hereof, all one thousand (1,000) Allocation
Interests have been or are hereby issued to the Allocation Member. One hundred
percent (100%) of the Allocation Interests shall be issued to the Manager. Each
Member holding an Allocation Interest shall have all the rights, privileges and
obligations set forth herein pertaining to holders of Allocation Interests. The
Allocation Interests shall be certificated in the form of an Allocation Interest
Certificate. The holders of Allocation Interests shall not be entitled to vote
with respect to any issue relating to the Company notwithstanding the Act or
other applicable law, except as provided in Article 10 (in which case, the
holders of Allocation Interests shall have one vote per Allocation Interest).
For the avoidance of doubt, the parties intend that the Manager not be a
“manager” within the meaning of Section 18-402 of the Act.
     (ii) Restrictions on Transfer of Allocation Interests. Until such time as
the Management Services Agreement is terminated, the Manager (or any Allocation
Member holding Allocation Interests in accordance with this Section 3.1(b)) to
the fullest extent permitted by law shall not be permitted to transfer, and the
Company shall not recognize any purported transfer of, nor in any respect treat
any purported transferee as the owner of, any Allocation Interests held by the
Manager; provided, that any Allocation Member may transfer Allocation Interests
to any Affiliate of the Manager, and any Allocation Interests so transferred
shall remain subject to the restrictions of this Section 3.1(b)(i) in the hands
of such permitted transferee.

25



--------------------------------------------------------------------------------



 



     Section 3.2 Issuance of Additional Trust Interests. For so long as the
Trust remains the sole holder of Trust Interests, (a) the Board of Directors
shall have authority to issue to the Trust, from time to time without any vote
or other action by the Members, in one or more series, any or all Trust
Interests of the Company at any time authorized, and (b) the Company will issue
additional Trust Interests, in one or more series to the Trust in exchange for
an equal number of Trust Shares which the Company may sell or distribute in any
manner, subject to applicable law, that the Board of Directors in its sole
discretion deems appropriate and advisable.
     Section 3.3 Trust Interest Certificates; Admission of Additional Members.
The Trust Interest Certificates shall be conclusive evidence of ownership of the
related Trust Interests, and every holder of record of Trust Interests of the
Company shall be entitled to one or more Trust Interest Certificates
representing the number of Trust Interests held by such holder of record. Any
Trust Interest Certificates of the Company to be issued shall be issued under
the seal of the Company, or a facsimile thereof, and shall be numbered and shall
be entered in the books of the Company as they are issued. If and when issued,
each Trust Interest Certificate shall bear a serial number, shall exhibit the
holder’s name and the number of Trust Interests evidenced thereby and shall be
signed by the Chief Executive Officer or the Chief Financial Officer. Any or all
of the signatures on the Trust Interest Certificates may be facsimiles. If any
officer or Transfer Agent who has signed or whose facsimile signature has been
placed upon a Trust Interest Certificate shall have ceased to be such officer or
Transfer Agent before such Trust Interest Certificate is issued, the Trust
Interest Certificate may be issued by the Company with the same effect as if
such Person or entity were such officer or Transfer Agent at the date of issue.
From the time of the closing of the Initial Public Offering, the Company shall
retain the Transfer Agent to maintain a register of the Trust Interests (the
“Register”), the Transfer Agent, in such capacity shall be known as the
Registrar, and cause such Registrar to register thereon any transfer of Trust
Interest Certificates. Transfer of Trust Interests of the Company shall be made
on the Register only upon surrender to the Transfer Agent of the Trust Interest
Certificates duly endorsed or accompanied by proper evidence of succession,
assignment or authority to transfer; provided, however, that such succession,
assignment or transfer is not prohibited by the Trust Interest Certificates,
this Agreement, applicable law or contract. Thereupon, the Company shall issue a
new Trust Interest Certificate (if requested) to the Person entitled thereto,
cancel the old Trust Interest Certificate, and shall instruct the Registrar to
record the transaction upon the Register.
     Section 3.4 Repurchase of Trust Interests by the Company.
          (a) The Board of Directors shall have authority to cause the Company
to conduct a capital reduction, including the repurchase of any number of issued
and Outstanding Trust Interests; provided, however, that the Company shall not
purchase or redeem its Trust Interests for cash or other property if any such
purchase or redemption would be inconsistent with the requirements of
Section 18-607 or Section 18-804 of the Act; provided, further, that so long as
the Trust remains the sole holder of Trust Interests, the Company, as sponsor of
the Trust, acting through its Board of Directors, shall cause the Trust to
conduct a capital reduction on similar terms and shall ensure that an identical
number of Trust Interests and Trust Shares are issued and Outstanding at any one
time.
          (b) In the event the Board of Directors determines that the Company
shall make an offer to repurchase any number of issued and Outstanding Trust
Interests, the Board of

26



--------------------------------------------------------------------------------



 



Directors shall deliver to the Transfer Agent notice of such offer to repurchase
indicating the repurchase price and the date of repurchase (the “Repurchase
Date”) and shall cause the Transfer Agent to mail a copy of such notice to the
Members and holders of Trust Shares, as the case may be, at least thirty
(30) days prior to the Repurchase Date. Any Trust Interests tendered and
repurchased by the Company, in accordance with this Section 3.4, shall be deemed
to be authorized and issued, but not Outstanding and, subject to Section 2.1,
may subsequently be sold or Transferred for due consideration.
     Section 3.5 Mutilated, Lost, Destroyed or Stolen Certificates. Each holder
of record of Trust Interests and Allocation Interests shall promptly notify the
Company of any mutilation, loss or destruction of any certificate of which such
holder is the record holder. The Company may, in its discretion, cause the
Transfer Agent to issue a new certificate in place of any certificate
theretofore issued by it and alleged to have been mutilated, lost, stolen or
destroyed, upon surrender of the mutilated Share certificate or, in the case of
loss, theft or destruction of the certificate, upon satisfactory proof of such
loss, theft or destruction, and the Board of Directors may, in its discretion,
require the holder of record of the Trust Interests or Allocation Interests
evidenced by the lost, stolen or destroyed certificate, or his legal
representative, to give the Transfer Agent a bond sufficient to indemnify the
Transfer Agent against any claim made against it on account of the alleged loss,
theft or destruction of any such certificate or the issuance of such new
certificate.
ARTICLE 4
ALLOCATIONS
     Section 4.1 General Application. The rules set forth below in this
Article 4 shall apply for the purposes of determining each Member’s allocable
share of the items of income, gain, loss and expense of the Company comprising
Profits or Losses of the Company for each Allocation Year, determining special
allocations of other items of income, gain, loss and expense, and adjusting the
balance of each Member’s Capital Account to reflect the aforementioned general
and special allocations. For each Allocation Year, the special allocations in
Section 4.3 shall be made immediately prior to the general allocations of
Section 4.2.
Section 4.2 Allocations of Profits and Losses.
          (a) Special Allocations Following Capital Gain Transactions. If the
Company has a Sale Event during the Allocation Year, any Company Net Long Term
Capital Gain shall be allocated:
     (i) First to the Allocation Member to the extent of any amounts payable to
the Allocation Member with respect to the Allocation Year pursuant to
Section 5.2, and
     (ii) The balance of such Net Long Term Capital Gain shall be allocated
among the Members in accordance with the general allocation of Profits or Losses
for such year, as provided in Section 4.2(b) or (c).

27



--------------------------------------------------------------------------------



 



          (b) Allocation of Profit. If the Company has Profits during the
Allocation Year, after excluding the amount of any Net Long Term Capital Gain
allocated to the Allocation Member pursuant to Section 4.2(a), such Profits (as
so reduced) shall be allocated:
     (i) First to the Allocation Member to the extent of the any amounts payable
to the Allocation Member with respect to the Allocation Year pursuant to
Section 5.2, but without duplicating any allocations of Net Long Term Capital
Gain to the Allocation Member for such Allocation Year pursuant to
Section 4.2(a), and
     (ii) The balance to the Members in accordance with their Percentage
Interests.
          (c) Allocation of Losses. If the Company has Losses during the
Allocation Year, after excluding the amount of any Net Long Term Capital Gain
allocated to the Allocation Member pursuant to Section 4.2(a), such Losses (as
so increased) shall be allocated, subject to the limitations of Section 4.5:
     (i) First to the Members in accordance with their Percentage Interests, up
to, but not exceeding, the amount that would cause the Capital Account of any
Member to be a negative number; and
     (ii) The balance, if any, shall be allocated among the Trust Members in
accordance with their Percentage Interests.
          (d) Character of Allocations. Allocations to Members of Profits or
Losses pursuant to Sections 4.2(b) and 4.2(c) shall consist of a proportionate
share of each Company item of income, gain, expense and loss entering into the
computation of Profits or Losses for such Allocation Year (other than the
portion of each Net Long Term Capital Gain that is specially allocated to the
Allocation Member pursuant to Section 4.2(a)).
     Section 4.3 Special Allocations. The following special allocations shall be
made in the following order:
          (a) Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(f) of the Regulations, notwithstanding any other provision of
this Article 4, if there is a net decrease in Company Minimum Gain during any
Allocation Year, each Member shall be specially allocated items of Company
income and gain for such Allocation Year (and, if necessary, subsequent
Allocation Years) in an amount equal to such Member’s share of the net decrease
in Company Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g) and (h). Allocations pursuant to the previous sentence shall
be made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Regulations.
This Section 4.3(a) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(f) of the Regulations and shall be interpreted
consistently therewith.
          (b) Member Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(i)(4) of the Regulations, notwithstanding any other provision of
this Article 4, if

28



--------------------------------------------------------------------------------



 



there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to
a Member Nonrecourse Debt during any Allocation Year, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Section 1.704-2(i)(5) of the
Regulations, shall be specially allocated items of Company income and gain for
such Allocation Year (and, if necessary, subsequent Allocation Years) in an
amount equal to such Member’s share of the net decrease in Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with
Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations. This Section 4.3(b)
is intended to comply with the minimum gain chargeback requirement in
Section 1.704-2(i)(4) of the Regulations and shall be interpreted consistently
therewith.
          (c) Qualified Income Offset. In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in
Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6) of the Regulations, items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of the Member as quickly as possible; provided, that an
allocation pursuant to this Section 4.3(c) shall be made only if and to the
extent that the Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article 4 have been tentatively made as
if this Section 4.3(c) were not in this Agreement.
          (d) Nonrecourse Deductions. Nonrecourse Deductions for any Allocation
Year shall be specially allocated to the Members in the manner elected by the
Tax Matters Member in conformity with the provisions of Regulations 1.704-2, and
in the absence of such an election, to the Trust Members in proportion to their
respective Percentage Interests.
          (e) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Allocation Year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).
          (f) Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Company asset, pursuant to Code Section 734(b) or Code
Section 743(b), is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as the result of a distribution to a
Member in complete liquidation of such Member’s interest in the Company, the
amount of such adjustment to Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in accordance with their interests in the Company in
the event Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies or to the Member
to whom such distribution was made in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
          (g) Allocations Relating to Taxable Issuance of Company LLC Interests.
Any income, gain, loss or deduction realized as a direct or indirect result of
the issuance of LLC Interests by the Company to a Member (the “Issuance Items”)
shall be allocated among the

29



--------------------------------------------------------------------------------



 



Members (the Trust Members and Allocation Members) so that, to the extent
possible, the net amount of such Issuance Items, together with all other
allocations made under this Agreement to each Member, shall be equal to the net
amount that would have been allocated to each such Member if the Issuance Items
had not been realized.
     Section 4.4 Curative Allocations. The allocations set forth in
Sections 4.3(a), 4.3(b), 4.3(c), 4.3(d), 4.3(e), 4.3(f), 4.3(g) and 4.5 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations. It is the intent of the Members that, to the extent possible,
all Regulatory Allocations shall be offset either with other Regulatory
Allocations or with special allocations of other items of Company income, gain,
loss or deduction pursuant to this Section 4.4. Therefore, notwithstanding any
other provision of this Article 4 (other than the Regulatory Allocations), the
Board of Directors shall make such offsetting special allocations of Company
income, gain, loss or deduction in whatever manner it determines appropriate so
that, after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Member would have had if the Regulatory Allocations were not part of this
Agreement and all Company items were allocated pursuant to Sections 4.1, 4.2 and
4.3(h).
     Section 4.5 Loss Limitation.Losses allocated pursuant to Section 4.2 shall
not exceed the maximum amount of Losses that can be allocated without causing
any Member to have an Adjusted Capital Account Deficit at the end of any
Allocation Year. In the event some but not all of the Members would have
Adjusted Capital Account Deficits as a consequence of an allocation of Losses
pursuant to Section 4.2, the limitation set forth in this Section 4.5 shall be
applied on a Member-by-Member basis, and Losses not allocable to any Member as a
result of such limitation shall be allocated to the other Members in accordance
with the positive balances in such Members’ Capital Accounts so as to allocate
the maximum permissible Losses to each Member under Section 1.704-1(b)(2)(ii)(d)
of the Regulations.
     Section 4.6 Other Allocation Rules.
          (a) For purposes of determining the Profits and Losses or any other
items allocable to any period, Profits, Losses, and any other such items shall
be determined on a monthly or other basis, as determined by the Company using
any method permissible under Code Section 706 and the Regulations thereunder.
          (b) The Members are aware of the income tax consequences of the
allocations made by this Article 4 and hereby agree to be bound by the
provisions of this Article 4 in reporting their shares of Company income and
loss for income tax purposes.
          (c) Solely for purposes of determining a Member’s proportionate share
of the “excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Member’s interests in Company profits are
in proportion to their Percentage Interests.
          (d) To the extent permitted by Section 1.704-2(h)(3) of the
Regulations, the Manager shall endeavor to treat distributions as having been
made from the proceeds of a

30



--------------------------------------------------------------------------------



 



Nonrecourse Liability or a Member Nonrecourse Debt only to the extent that such
distributions would cause or increase an Adjusted Capital Account Deficit for
any Member.
          (e) To the extent the Tax Matters Member determines, in consultation
with the Company’s tax advisors, that any distribution pursuant to Article 5 to
a Member hereunder (or portion of such distribution) would more properly be
characterized as a payment described in Code Section 707(a) or 707(c), such
payment may be so characterized in the Company’s tax filings, and in such event,
shall be taken into account for federal income tax purposes as an expense of the
Company, and not as an allocation of income to a Member affecting such Member’s
Capital Account.
     Section 4.7 Tax Allocations: Code Section 704(c). In accordance with Code
Section 704(c) and the Regulations thereunder, income, gain, loss and deduction
with respect to any Property contributed to the capital of the Company shall,
solely for tax purposes, be allocated among the Members so as to take account of
any variation between the adjusted basis of such Property to the Company for
U.S. federal income tax purposes and its initial Gross Asset Value (computed in
accordance with the definition of Gross Asset Value) using a method, selected in
the discretion of the Board of Directors in accordance with Section 1.704-3 of
the Regulations.
          In the event the Gross Asset Value of any Company asset is adjusted
pursuant to subparagraph (ii) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss and deduction with respect to such asset shall
take account of any variation between the adjusted basis of such asset for U.S.
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder.
          Any elections or other decisions relating to such allocations shall be
made by the Board of Directors in any manner that reasonably reflects the
purpose and intention of this Agreement. Allocations pursuant to this
Section 4.7 are solely for purposes of U.S. federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, other items or distributions
pursuant to any provision of this Agreement.
ARTICLE 5
DISTRIBUTIONS
     Section 5.1 Distributions to Members. Except as otherwise provided in
Section 5.3 and Article 14, the Board of Directors may, in its sole discretion
and at any time, declare and pay distributions with respect to the LLC Interests
to the Members, as of any record date established by the Board of Directors with
respect to such distributions, from Cash Available for Distribution to all
Members in proportion to their Percentage Interests.
     Section 5.2 Distributions to the Allocation Member.
          (a) In General. Except as otherwise provided in Section 5.3 and
Article 14 and subject to the other terms and conditions set forth in this
Section 5.2, for so long as the

31



--------------------------------------------------------------------------------



 



Allocation Interests are Outstanding (i) the Administrator shall calculate
(x) the Profit Distribution Amount, and the components thereof, in accordance
with Section 5.2(b) and (y) Tax Distributions, and the components thereof, in
accordance with Section 5.2(i) and (ii) the Company shall pay (x) Profit
Distributions in accordance with Section 5.2(e) and (y) Tax Distributions in
accordance with Section 5.2(h).
          (b) Calculation of Profit Distribution Amount Upon Trigger Event.
Subject to Section 5.2(g), upon the occurrence of a Trigger Event with respect
to any Subsidiary (the “Profit Distribution Subsidiary”), the Administrator, as
of the relevant Calculation Date with respect to such Trigger Event, shall:
          (i) calculate, on or promptly following such Calculation Date, the
Profit Distribution Amount with respect to such Profit Distribution Subsidiary
as of such Calculation Date; and
          (ii) adjust such Profit Distribution Amount (as adjusted, the
“Adjusted Profit Distribution Amount”) so calculated, on a dollar-for-dollar
basis, by:
               (A) reducing such Profit Distribution Amount by the aggregate
amount of any Over-Paid Profit Distributions, if any, existing as of such
Calculation Date;
               (B) increasing such Profit Distribution Amount by the aggregate
amount of any Under-Paid Profit Distributions, if any, existing as of such
Calculation Date; and
               (C) reducing such Profit Distribution Amount by the aggregate
amount of any Tax Distributions, if any, that were previously received by the
Allocation Member on any Tax Distribution Payment Date prior to such Calculation
Date, to the extent such amount of Tax Distributions have not been previously
applied towards a reduction of Profit Distribution Amount in accordance with
this Section 5.2(b).
          If more than one Trigger Event takes place during any Fiscal Quarter
which would cause the calculation of the Profit Distribution Amount with respect
to more than one Profit Distribution Subsidiary as of the Calculation Date with
respect to such Trigger Event, then the Profit Distribution Amount shall be
calculated under this Section 5.2(b) with respect to each Profit Distribution
Subsidiary separately and in the order in which controlling interest in each
such Profit Distribution Subsidiary was acquired or otherwise obtained by the
Company, and the resulting amounts so calculated shall be aggregated to
determine the total amount of the Profit Distribution Amount as of such
Calculation Date for any purpose hereunder; provided, that if controlling
interest in such Profit Distribution Subsidiaries was acquired or otherwise
obtained at the same time, then the Profit Distribution Amount shall be further
calculated under this Section 5.2(b) with respect to each Profit Distribution
Subsidiary separately and in the order in which each such Profit Distribution
Subsidiary was sold.
          (c) Approval of Profit Distributions. The Administrator shall promptly
submit in writing any calculation of the Adjusted Profit Distribution Amount to
the Audit Committee, in sufficient detail to permit a prompt review and approval
by the Audit Committee. Any calculation of the Adjusted Profit Distribution
Amount so submitted by the Administrator shall be deemed automatically approved
by the Audit Committee ten (10) Business Days after

32



--------------------------------------------------------------------------------



 



the date submitted by the Administrator (such approved Adjusted Profit
Distribution Amount, as well as any amounts deemed to be Approved Profit
Distributions pursuant to Sections 5.2(c) or 5.2(d)), the “Approved Profit
Distribution”); provided, that if the Audit Committee, by resolution,
disapproves of the calculation of such Adjusted Profit Distribution Amount
submitted to it by the Administrator within such ten (10) Business Days, then,
within ten (10) Business Days after the date of such resolution of disapproval,
the Audit Committee shall recalculate, or cause the recalculation of, such
Adjusted Profit Distribution Amount as of the relevant Calculation Date in
accordance with this Section 5.2 (such recalculated Adjusted Profit Distribution
Amount, the “Disputed Profit Distribution”) and present in writing its
calculation of the Disputed Profit Distribution to the Administrator in
sufficient detail to permit a prompt review by the Administrator (such date of
presentation, the “Disputed Profit Distribution Date”); provided, further, that
if the Audit Committee fails to present such a calculation of Disputed Profit
Distribution to the Administrator by the tenth (10th) Business Day after the
date it disapproves of the calculation of Adjusted Profit Distribution Amount
submitted to it by the Administrator, then the calculation of the Adjusted
Profit Distribution Amount originally submitted to the Audit Committee by the
Administrator shall be deemed an Approved Profit Distribution on such tenth
(10th) Business Day.
          (d) Independent Accounting Firm. The Administrator shall have ten
(10) Business Days to review the Audit Committee’s calculation of any Disputed
Profit Distribution presented to it pursuant to Section 5.2(c), and if the
Administrator disagrees with such calculation, then the Administrator shall have
the right, pursuant to a written notice that must be delivered during such ten
(10) Business Day period, to direct the Audit Committee to engage, at the
Company’s cost and expense, an independent accounting firm to calculate the
Adjusted Profit Distribution Amount as of the relevant Calculation Date in
accordance with this Section 5.2. Such notice from the Administrator shall state
any points of disagreement with the Audit Committee’s calculation and shall
designate no fewer than three independent accounting firms to calculate the
Adjusted Profit Distribution Amount. The Audit Committee shall engage one of the
designated independent accounting firms within ten (10) Business Days. If the
Audit Committee fails to engage one of the designated independent accounting
firms within ten (10) Business Days, then the calculation of the Adjusted Profit
Distribution Amount originally submitted to the Audit Committee by the
Administrator pursuant to Section 5.2(c) shall be deemed an Approved Profit
Distribution. The Audit Committee shall direct the designated independent
accounting firm to deliver its calculation of the Adjusted Profit Distribution
Amount, calculated in accordance with this Section 5.2 (as calculated, the
“Independently Calculated Profit Distribution”), within twenty (20) Business
Days of its engagement (the “Submission Date”) to both the Administrator and the
Audit Committee at the same time. If the independent accounting firm so engaged
fails to deliver its calculation of the Adjusted Profit Distribution Amount
within the time required hereby, then the calculation of the Adjusted Profit
Distribution Amount originally submitted to the Audit Committee by the
Administrator pursuant to Section 5.2(c) shall be deemed an Approved Profit
Distribution. In making its calculation of the Adjusted Profit Distribution
Amount, the independent accounting firm shall (i) review and consider any
documentation submitted by the Administrator and the Audit Committee in support
of their respective calculations of the Adjusted Profit Distribution Amount, and
(ii) be based on the most recently available consolidated financial statements
of the Company and its Subsidiaries (audited or unaudited). The Independently
Calculated Profit Distribution shall be final,

33



--------------------------------------------------------------------------------



 



conclusive and binding on the Administrator, the Audit Committee, the Company
and the Allocation Member.
          (e) Payment of Profit Distributions. Subject to 5.2(l), the Company
shall pay, on the applicable Profit Distribution Payment Date with respect to
any Calculation Date, Profit Distribution in the following manner:
          (i) First, one of the following amounts of Profit Distribution:
               (A) if the calculation of the Adjusted Profit Distribution Amount
as of such Calculation Date submitted by the Administrator to the Audit
Committee is deemed approved in accordance with Section 5.2(c) or 5.2(d), then
the Company shall pay to the Allocation Member on the Approved Profit
Distribution Payment Date an amount equal to the Approved Profit Distribution as
of such Calculation Date, or
               (B) if (x) the calculation of the Adjusted Profit Distribution
Amount as of such Calculation Date submitted by the Administrator to the Audit
Committee is disapproved by the Audit Committee and recalculated by the Audit
Committee and (y) the Administrator does not disagree with such calculation of
Disputed Profit Distribution pursuant to Section 5.2(d), then the Company shall
pay to the Allocation Member on the Disputed Profit Distribution Payment Date an
amount equal to the Disputed Profit Distribution as of such Calculation Date; or
               (C) if (x) the calculation of the Adjusted Profit Distribution
Amount as of such Calculation Date submitted by the Administrator to the Audit
Committee is disapproved by the Audit Committee and recalculated by the Audit
Committee and (y) the Administrator disagrees with such calculation of Disputed
Profit Distribution and directs the Audit Committee to engage an independent
accounting firm pursuant to Section 5.2(d) and the Audit Committee engages such
independent accounting firm, then the Company shall pay to the Allocation Member
on the Disputed Profit Distribution Payment Date the lesser of an amount equal
to (A) the Profit Distribution Amount, as of such Calculation Date, originally
submitted to the Audit Committee by the Administrator pursuant to
Section 5.2(c), and (B) the Disputed Profit Distribution as of the relevant
Calculation Date; and
          (ii) Second, one of the following amounts of Profit Distribution:
               (A) if an independent accounting firm delivers its Independently
Calculated Profit Distribution as of such Calculation Date to the Administrator
and the Audit Committee in accordance with Section 5.2(d), then the Company
shall pay to the Allocation Member on the Independently Calculated Profit
Distribution Payment Date an amount equal to the amount by which (x) the
Independently Calculated Profit Distribution as of such Calculation Date exceeds
(y) the amount of Profit Distribution, as the case may be and as of such
Calculation Date, paid by the Company in accordance with Section 5.2(e)(i)(C),
or
               (B) if (x) an independent accounting firm fails to delivers its
calculation of Adjusted Profit Distribution Amount as of such Calculation Date
to the Administrator and the Audit Committee in accordance with Section 5.2(d)
and (y) the Profit Distribution Amount originally submitted to the Audit
Committee by the Administrator pursuant

34



--------------------------------------------------------------------------------



 



to Section 5.2(c) is greater than the Disputed Profit Distribution, then the
Company shall pay to the Allocation Member on the Submission Failure Payment
Date, the amount by which Approved Profit Distribution as of such Calculation
Date exceeds (y) the amount of Profit Distribution, as the case may be and as of
such Calculation Date, paid by the Company in accordance with
Section 5.2(e)(i)(C).
          Any Profit Distributions will be due and payable on the applicable
Profit Distribution Payment Date by the Company, in arrears, in immediately
available funds by wire transfer to an account designated by the Allocation
Member from time to time.
          (f) Reserved.
          (g) True-Up and Review of Profit Distributions. The calculation to be
made by any Person hereunder of any Profit Distribution or Adjusted Profit
Distribution Amount, in each case, as of any Calculation Date, shall be based
on, in the following order (i) audited consolidated financial statements to the
extent available with respect to any Person underlying such calculation of
Profit Distribution, (ii) if audited consolidated financial statements are not
available with respect to such Person, then unaudited consolidated financial
statements to the extent available with respect to such Person, and (iii) if
neither audited nor unaudited consolidated financial statements are available
with respect to such Person, then the books and records of such Person then
available; provided, that, with respect to any calculation of the Profit
Distribution based on the books and records of any Person related to such
calculation of Profit Distribution, upon availability of, in the first instance,
audited consolidated financial statements with respect to such Person or, in the
second instance, unaudited consolidated financial statements with respect to
such Person, in each case, relating to amounts previously calculated on such
Calculation Date by reference to the books and records of such relevant Person,
the Profit Distribution Amount, and any components thereof, as of such
Calculation Date shall be recalculated to determine if any Over-Paid Profit
Distributions or Under-Paid Profit Distributions were created as of such
Calculation Date. In making any determination under this Section 5.2 with
respect to any individual calculation of the Profit Distribution Amount or
Adjusted Profit Distribution Amount, in each case, as of any Calculation Date,
such determination shall be based on only one of the following, in the following
order, with respect to such calculation of Profit Distribution Amount or
Adjusted Profit Distribution Amount, as the case may be: (x) the Independently
Calculated Profit Distribution calculated as of such Calculation Date, (y) if no
Independently Calculated Profit Distribution was calculated as of such
Calculation Date, the Approved Profit Distribution as of such Calculation Date,
and (z) if no Approved Profit Distribution or Independently Calculated Profit
Distribution, in each case, was calculated as of such Calculation Date (i.e., if
the Profit Distribution Amount calculated by the Administrator as of such
Calculation Date was not approved by the Audit Committee, automatically or
otherwise, or the Administrator did not disagree with the Audit Committee’s
calculated of Disputed Profit Distribution as of such Calculation Date), the
Disputed Profit Distribution as calculated as of the Calculation Date.
          (h) Payment of Tax Distributions. With respect to any calendar year in
which the Allocation Member shall be allocated income pursuant to Article 4, but
with respect to which the Allocation Member has not, prior to April 15 of the
following year, received Profit Distributions from the Company pursuant to
Section 5.2(e) in amounts at least equal to the

35



--------------------------------------------------------------------------------



 




Allocation Member’s tax liability arising from allocations of income hereunder
to the Allocation Member with respect to such calendar year, the Company shall
make a distribution to the Allocation Member in an amount calculated in
accordance with Section 5.2(i) (the “Tax Distribution”) by April 15 of such
following year (such date of payment, the “Tax Distribution Payment Date”).
          (i) Calculation of Tax Distributions. The amount of Tax Distributions
to be paid on any Tax Distribution Payment Date pursuant to Section 5.2(h) shall
be calculated as if the items of income, gain, deduction, loss and credit in
respect of the Company were the only such items entering into the computation of
tax liability of the Allocation Member for the calendar year and as if the
Allocation Member were subject to tax at the highest marginal effective rate of
Federal, state and local income tax applicable to an individual resident in New
York City, taking account of any difference in rates applicable to ordinary
income and long terms capital gains and any allowable deductions in respect of
such state and local taxes in computing the Allocation Member’s liability for
Federal income taxes.
          (j) Books and Records. The Administrator shall maintain cumulative
books and records with respect to the details of any calculations made pursuant
to this Section 5.2, which records shall be available for inspection and
reproduction at any time upon request by the Board of Directors and the
Allocation Member.
          (k) Sufficient Liquidity. If the Company does not have sufficient
liquid assets to pay the entire amount of Profit Distributions and/or Tax
Distributions, including any accrued and unpaid Profit Distributions and/or Tax
Distribution to date, on any applicable Profit Distribution Date, the Company
shall liquidate assets or incur indebtedness in order to pay such Profit
Distribution and/or Tax Distribution, as the case may be, in full on such Profit
Distribution Payment Date; provided, that the Allocation Member may elect, in
its sole discretion, on such Profit Distribution Payment Date and/or Tax
Distribution Payment Date, as the case may be, to allow the Company to defer the
payment of all or any portion of the Profit Distribution and/or Tax
Distribution, as the case may be, then accrued and unpaid until the next
succeeding Profit Distribution Payment Date or Tax Distribution Payment Date, as
the case may be, and, thereby, enable to the Company to avoid such liquidation
or incurrence. For the avoidance of doubt, the Allocation Member may make such
election to allow the Company to defer the payment of the Profit Distributions
and/or Tax Distributions more than once.
          (l) Distribution Entitlement. The Allocation Member shall have the
right to elect, in its sole discretion, on any applicable Profit Distribution
Payment Date to defer payment by the Company of all or any portion of the amount
of Profit Distribution payable by the Company in accordance with Section 5.2(e)
on such Profit Distribution Payment Date. Such election shall become effective
upon the delivery of a written notice to the Company indicating the amount of
Profit Distribution that the Allocation Member is electing to defer (such
amount, the “Distribution Entitlement”). Once deferred, the Company shall pay,
on twenty (20) Business Days prior written notice delivered by the Allocation
Member and received by the Company (the “Distribution Entitlement Notice”), all
or any portion of the Distribution Entitlement Amount as designated by the
Allocation Member in the Distribution Entitlement Notice (the “Distribution
Entitlement Payment”) on the date specified in the Distribution Entitlement
Notice (the “Distribution Entitlement Payment Date”). Any Distribution

36



--------------------------------------------------------------------------------



 




Entitlement Notice delivered by the Allocation Member pursuant to this
Section 5.2(l) shall specify (i) the Distribution Entitlement Amount as of the
date of such Distribution Entitlement Notice, (ii) the calculation of the
Distribution Entitlement Amount, (iii) the portion of the Distribution
Entitlement that the Allocation Member is electing to receive, and (iv) the
Distribution Entitlement Payment Date with respect to the amount so elected to
be received by the Allocation Member.
     Section 5.3 Amounts Withheld. All amounts withheld pursuant to the Code or
any provision of any state, local or foreign tax law with respect to any
payment, dividend or other distribution or allocation to the Company or the
Members shall be treated as amounts paid to the Members with respect to which
such amounts were withheld pursuant to this Section 5.3 for all purposes under
this Agreement. The Company is authorized to withhold from payments or with
respect to allocations to the Members, and to pay over to any U.S. federal,
state and local government or any foreign government, any amounts required to be
so withheld pursuant to the Code or any provisions of any other U.S. federal,
state or local law or any foreign law, and shall allocate any such amounts to
the Members with respect to which such amounts were withheld. For so long as the
Trust is the sole Trust Member, all amounts withheld in accordance with this
Section 5.3 will be treated as amounts paid to holders of the Trust Shares and
any such amounts shall be allocated to the holders of the Trust Shares in the
same proportion as any such allocations were made per Trust Interest.
     Section 5.4 Limitations on Dividends and Distributions.
          (a) The Company shall pay no distributions to the Members except as
provided in this Article 5 and Article 14.
          (b) A Member may not receive, and the Company, and Board of Directors
on behalf of the Company may not make, distributions from the Company to the
extent such distribution is inconsistent with, or in violation of, the Act or
any provision of this Agreement.
ARTICLE 6
BOARD OF DIRECTORS
     Section 6.1 Initial Board. The Board of Directors is comprised of the seven
following individuals: I. Joseph Massoud, C. Sean Day, James J. Bottiglieri, D.
Eugene Ewing, Ted Waitman, Mark H. Lazarus and Harold S. Edwards (each, an
“Initial Director” and, collectively, the “Initial Board”). Each Initial
Director shall hold office until his successor is elected or appointed and
qualified, or until his or her earlier death, resignation or removal in
accordance with this Article 6. The Initial Board shall have all of the powers
and authorities accorded to the Board of Directors, and each Initial Director
shall have all of the powers and authorities accorded the directors of the
Company under the terms of this Agreement.
     Section 6.2 General Powers. The business and affairs of the Company shall
be managed by or under the direction of its Board of Directors. Each director of
the Company, when acting in such capacity, is a “manager” within the meaning of
Section 18-402 of the Act and as such is

37



--------------------------------------------------------------------------------



 



vested with the powers and authorities necessary for the management of the
Company, subject to the terms of this Agreement and the Management Services
Agreement; provided, that no director is authorized to act individually on
behalf of the Company and the Board of Directors shall only take action in
accordance with the requirements of this Agreement. In addition to the powers
and authorities expressly conferred upon it by this Agreement, the Board of
Directors may exercise all such powers of the Company and do all such lawful
acts and things as are not prohibited by applicable law, including the Rules and
Regulations, or by this Agreement required to be exercised or done by the
Members. Without limiting the generality of the foregoing, it shall be the
responsibility of the Board of Directors to establish broad objectives and the
general course of the business, determine basic policies, appraise the adequacy
of overall results, and generally represent and further the interests of the
Members.
     Section 6.3 Duties of Directors. Except as provided in this Agreement or
otherwise required by the Act, each director of the Company shall have the same
fiduciary duties to the Company and the Members as a director of a corporation
incorporated under the DGCL has to such corporation and its stockholders, as if
such directors of the Company were directors of a corporation incorporated under
the DGCL. Except as provided in this Agreement, the parties intend that the
fiduciary duties of the directors of the Company shall be interpreted
consistently with the jurisprudence regarding such fiduciary duties of directors
of a corporation under the DGCL. It shall be expressly understood that, to the
fullest extent permitted by law, no director of the Company has any duties
(fiduciary or otherwise) with respect to any action or inaction of the Manager,
and that, to the fullest extent permitted by law, any actions or inactions of
the directors of the Company that cause the Company to act in compliance or in
accordance with the Management Services Agreement shall be deemed consistent and
compliant with the fiduciary duties of such directors and shall not constitute a
breach of any duty hereunder or existing in law, in equity or otherwise.
     Section 6.4 Number, Tenure and Qualifications. As provided by Section 6.1,
the Initial Board shall be comprised of seven (7) Initial Directors and at all
times from and after the closing of the Initial Public Offering the composition
of the Board of Directors shall consist of at least a majority of Independent
Directors. Subject to this Section 6.4, the number of directors shall be fixed
from time to time exclusively pursuant to a resolution adopted by the Board of
Directors, but shall consist of not less than five (5) nor more than thirteen
(13) directors. However, no decrease in the number of directors constituting the
Board of Directors shall shorten the term of any incumbent director.
          Subject to the next sentence, the Board of Directors shall be divided
into three classes: Class I, Class II, Class III, with the holders of Trust
Interests entitled to elect or appoint the Class I, II, and III directors. In
addition, the Board of Directors shall include one (1) director (or, if there
are nine (9) or more directors then serving on the Board of Directors, two (2)
directors), who shall not be a member of any class (each, an “Appointed
Director”), and who shall be elected or appointed by the Allocation Member.
          Classes I, II and III shall be divided as nearly equal in numbers as
the then total number of directors constituting such classes permits, with the
term of office of each class expiring in succeeding years, so that (except for
the initial terms provided below) each such director shall be elected for a
three year term. If the number of such directors is not evenly

38



--------------------------------------------------------------------------------



 




divisible by three, the greatest number of such directors shall be in Class III
and the least number in Class I. The initial Class I directors shall hold office
for a term expiring at the first annual meeting of the Members following closing
of the Initial Public Offering, the initial Class II directors shall hold office
for a term expiring at the second succeeding annual meeting of the Members
following closing of the Initial Public Offering, and the initial Class III
directors shall hold office for a term expiring at the third succeeding annual
meeting of the Members following closing of the Initial Public Offering. The
initial Class I directors are Mark H. Lazarus and Harold S. Edwards. The initial
Class II directors are James J. Bottiglieri and Ted Waitman. The initial
Class III directors are C. Sean Day and D. Eugene Ewing. Any director filling
any Class I, II or III vacancy pursuant to Section 6.8 shall hold office until
the next election of the class for which such directors shall have been chosen
and until their successors shall be elected and qualified. The term of each
director in Classes I, II and III shall be the period from the effective date of
such director’s election until the end of the term provided in this paragraph,
or until such director’s successor is duly elected and qualified, or until such
director’s earlier death, resignation or removal. Directors need not be
residents of the State of Delaware or Members.
          The Allocation Member has designated I. Joseph Massoud as the initial
Appointed Director. The Appointed Director shall hold office until his successor
is elected or appointed and qualified, or until his or her earlier death,
resignation or removal in accordance with this Article 6. Any director filling a
Appointed Director vacancy pursuant to Section 6.8 shall hold office until his
successor is elected or appointed and qualified, or until his or her earlier
death, resignation or removal in accordance with this Article 6.
     Section 6.5 Election of Directors. Except as provided in Sections 6.1, 6.4
and 6.8, the Class I, II and III directors shall be elected at the annual
meeting of Members. At any meeting of Members duly called and held for the
election of directors at which a quorum is present, directors shall be elected
by a plurality of the Trust Interests present in person or represented by proxy
at the meeting of Members. Except as provided in Sections 6.1 and 6.8, the
Appointed Director shall be elected or appointed at such time or times as the
Allocation Member so determines, pursuant to written notice delivered to the
Chairman or, if none then serving, the Board of Directors as constituted
immediately prior to such election or appointment.
     Section 6.6 Removal. Any director may be removed from office, with or
without cause, by the affirmative vote of the Members holding at least
eighty-five percent (85%) of the applicable issued and Outstanding Trust
Interests that so elected or appointed such director. In the case of an
Appointed Director, any such removal shall be evidenced in writing by the
Allocation Member, which shall be delivered to the Chairman or, if none then
serving, the Board of Directors as constituted immediately after such removal.
     Section 6.7 Resignations. Any director, whether elected or appointed, may
resign at any time upon notice of such resignation to the Company. An
Independent Director who ceases to be independent shall promptly resign to the
extent required for the Company or the Allocation Member to comply with
applicable laws, rules and regulations.
     Section 6.8 Vacancies and Newly Created Directorships. Until the second
annual election of directors following the Initial Public Offering and other
than with respect to the Appointed Director, any vacancies on the Board of
Directors, including vacancies resulting from

39



--------------------------------------------------------------------------------



 



any increase in the authorized number of directors, shall be filled by the
Chairman for the applicable term relating to director position so filled.
Thereafter, subject to Section 6.9 and other than with respect to an Appointed
Director and except as otherwise provided herein, any vacancies on the Board of
Directors, including vacancies resulting from any increase in the authorized
number of directors, shall be filled by a majority vote of the directors then in
office, although less than a quorum, or by a sole remaining director.
Notwithstanding anything to the contrary contained in the preceding sentences of
this Section 6.8, any director filling any such vacancy shall satisfy the
Applicable Listing Standards and the Rules and Regulations, and any necessary or
required qualifications under the Applicable Listing Standards and the Rules and
Regulations for applicable committee membership. Subject to Section 6.9, any
vacancies in the Appointed Director for any reason, and any newly created
directorships resulting from any increase in the authorized number of Appointed
Directors may be filled by the Allocation Member at such time or times as the
Allocation Member so determines, pursuant to written notice delivered to the
Chairman or, if none then serving, the Board of Directors as constituted
immediately prior to filling such vacancy, or such election or appointment.
     Section 6.9 Appointment of or Nomination and Election of Chairman. C. Sean
Day shall be the initial Chairman, and shall hold office for a term expiring at
the second annual meeting of the Members following the closing of the Initial
Public Offering, or until such Chairman’s successor is duly elected and
qualified, or until such Chairman’s earlier death, resignation or removal. As of
the expiration of the term of the initial Chairman (and of any subsequent
Chairman) or upon any such Chairman’s earlier death, resignation or removal, a
majority of the Board of Directors shall elect a Chairman, who shall hold office
for at least one (1) year, or until such Chairman’s successor is duly elected
and qualified, or until such Chairman’s earlier death, resignation or removal.
     Section 6.10 Chairman of the Board. The Chairman shall be a member of the
Board of Directors. The Chairman is not required to be an employee of the
Company. The Chairman, if present, shall preside at all meetings of the Board of
Directors. If the Chairman is unavailable for any reason, the duties of the
Chairman shall be performed, and the Chairman’s authority may be exercised, by a
director designated for this purpose by the remaining directors of the Board of
Directors. The Chairman shall perform such other duties and have such other
powers as may be prescribed by the Board of Directors or this Agreement, all in
accordance with basic policies as may be established by the Company, and subject
to the approval and oversight of the Board of Directors.
     Section 6.11 Regular Meetings. A regular meeting of the Board of Directors
shall be held without any other notice than this Agreement, immediately after,
and at the same place (if any) as, each annual meeting of Members. The Board of
Directors may, by resolution, provide the time and place (if any) for the
holding of additional regular meetings without any other notice than such
resolution. Unless otherwise determined by the Board of Directors, the Secretary
of the Company shall act as Secretary at all regular meetings of the Board of
Directors and in the Secretary’s absence a temporary Secretary shall be
appointed by the chairman of the meeting.
     Section 6.12 Special Meetings. Special meetings of the Board of Directors
shall be called at the request of the Chief Executive Officer, the Chairman or
of eighty-five percent (85%) of the directors of the Board of Directors. The
Person or Persons authorized to call special

40



--------------------------------------------------------------------------------



 



meetings of the Board of Directors may fix the place and time of the meetings.
Unless otherwise determined by the Board of Directors, the Secretary of the
Company shall act as Secretary at all special meetings of the Board of Directors
and in the Secretary’s absence a temporary Secretary shall be appointed by the
chairman of the meeting.
     Section 6.13 Notice for Special Meetings. Notice of any special meeting of
the Board of Directors shall be mailed by first class mail, postage paid, to
each director at his or her business or residence or shall be sent by telegraph,
express courier service (including, without limitation, Federal Express) or
facsimile (directed to the facsimile number to which the director has consented
to receive notice) or other electronic transmission (including, but not limited
to, an e-mail address at which the director has consented to receive notice) not
later than three (3) days before the day on which such meeting is to be held if
called by the Chief Executive Officer or the Chairman and twenty one (21) days
before the day on which such meeting is to be held in all other cases. Except in
the case where the business to be transacted at such special meeting includes a
proposed amendment to this Agreement, neither the business to be transacted at,
nor the purpose of, any regular or special meeting of the Board of Directors
need be specified in the notice of such meeting. A meeting may be held at any
time without notice if all the directors are present or if those not present
waive notice of the meeting in accordance with Section 9.12, either before or
after such meeting.
     Section 6.14 Waiver of Notice. Whenever any notice is required to be given
to any director of the Company under the terms of this Agreement, a waiver
thereof in writing, signed by the Person or Persons entitled to such notice, or
a waiver thereof by electronic transmission by the Person or Persons entitled to
notice, whether before or after the time stated in such notice, shall be deemed
equivalent to the giving of such notice. Neither the business to be transacted
at, nor the purpose of, any meeting of the Board of Directors or committee
thereof need be specified in any written waiver of notice or any waiver by
electronic transmission of notice of such meeting.
     Section 6.15 Action Without Meeting. Any action required or permitted to be
taken at any meeting by the Board of Directors or any committee or subcommittee
thereof, as the case may be, may be taken without a meeting, without a vote and
without prior notice if a consent thereto is signed or transmitted
electronically, as the case may be, by the Chairman and at least eighty-five
percent (85%) of the directors of the Board of Directors or of such committee or
subcommittee, as the case may be, and the writing or writings or electronic
transmission or transmissions are filed with the minutes of proceedings of the
Board of Directors or such committee or subcommittee; provided, however, that
such electronic transmission or transmissions must either set forth or be
submitted with information from which it can be determined that the electronic
transmission or transmissions were authorized by the director. Such filing shall
be in paper form if the minutes are maintained in paper form and shall be in
electronic form if the minutes are maintained in electronic form.
     Section 6.16 Conference Telephone Meetings. Directors of the Board of
Directors, or any committee or subcommittee thereof, may participate in a
meeting of the Board of Directors or such committee or subcommittee by means of
conference telephone or other communications equipment by means of which all
Persons participating in the meeting can hear each other, and such participation
in a meeting shall constitute presence in person at such meeting.

41



--------------------------------------------------------------------------------



 



     Section 6.17 Quorum. Except as otherwise provided in this Agreement, at all
meetings of the Board of Directors, at least thirty-five percent (35%) of the
then total number of directors in office (such total number of directors, the
“Entire Board of Directors”) shall constitute a quorum for the transaction of
business. At all meetings of any committee of the Board of Directors, the
presence of a majority of the total number of members of such committee
(assuming no vacancies) shall constitute a quorum. The act of a majority of the
directors or committee members present at any meeting at which there is a quorum
shall be the act of the Board of Directors or such committee, as the case may
be. If a quorum shall not be present at any meeting of the Board of Directors or
any committee, a majority of the directors or members, as the case may be,
present thereat may adjourn the meeting from time to time without further notice
other than announcement at the meeting. The directors of the Board of Directors
present at a duly organized meeting at which a quorum is present may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
directors of the Board of Directors to leave less than a quorum.
     Section 6.18 Committees.
          (a) Upon the effectiveness of the Initial Public Offering, the Company
shall have three standing committees: the Nominating and Governance Committee,
the Audit Committee and the Compensation Committee, as set out below. Each of
the Nominating and Governance Committee, the Audit Committee and the
Compensation Committee shall adopt by resolution a charter to establish the
rules and responsibilities of such committee in accordance with applicable law,
including the Rules and Regulations and the Applicable Listing Rules.
          (i) Nominating and Corporate Governance Committee. The Board of
Directors, by resolution adopted by a majority of the Entire Board of Directors,
has designated a Nominating and Corporate Governance Committee comprised solely
of Independent Directors, which committee shall oversee the Company’s commitment
to good corporate governance, develop and recommend to the Board a set of
corporate governance principles and oversee the evaluation of the performance of
the Board of Directors. The Nominating and Corporate Governance Committee shall
have the duties and responsibilities enumerated in its charter, as amended from
time to time by the Board of Directors.
          Subject to Section 6.8, the Nominating and Corporate Governance
Committee will solicit recommendations for director nominees (other than the
Appointed Director) from the Chairman and the Chief Executive Officer. The
Nominating and Corporate Governance Committee may also recommend to the Board
specific policies or guidelines concerning the structure and composition of the
Board of Directors or committees of the Board of Directors, and the tenure and
retirement of directors (other than the Appointed Director) and matters related
thereto.
          (ii) Audit Committee. The Board of Directors, by resolution adopted by
a majority of the Entire Board of Directors, has designated an Audit Committee
comprised of not fewer than three (3) nor more than seven (7) directors, all of
whom shall be Independent Directors, who shall collectively meet the financial
literacy requirements of the Exchange Act, the Rules and Regulations and of the
Applicable Listing Rules. At

42



--------------------------------------------------------------------------------



 



least one member of the Audit Committee will meet the accounting or related
financial management expertise required to be established by the Board of
Directors. The Audit Committee shall have the duties and responsibilities
enumerated in its charter, as amended from time to time by the Board of
Directors.
          The Company shall provide appropriate funding, as determined by the
Audit Committee, in its capacity as a committee of the Board of Directors for
payment of:
     (A) compensation to any registered public accounting firm engaged for the
purpose of preparing or issuing an audit report or performing other audit,
review or attest services for the Company;
     (B) compensation to independent counsel and other advisors engaged for any
reason by the Audit Committee; and
     (C) ordinary administrative expenses of the Audit Committee that are
necessary or appropriate in carrying out its duties.
     (iii) Compensation Committee. The Board of Directors, by resolution adopted
by a majority of the Entire Board of Directors, has designated a Compensation
Committee comprised solely of Independent Directors. The Compensation Committee
shall have the duties and responsibilities enumerated in its charter, as amended
from time to time by the Board of Directors.
          (b) In addition, the Board of Directors may designate one or more
additional committees or subcommittees, with each such committee or subcommittee
consisting of such number of directors of the Company and having such powers and
authority as shall be determined by resolution of the Board of Directors.
          (c) All acts done by any committee or subcommittee within the scope of
its powers and authority pursuant to this Agreement and the resolutions adopted
by the Board of Directors in accordance with the terms hereof shall be deemed to
be, and may be certified as being, done or conferred under authority of the
Board of Directors. The Secretary is empowered to certify that any resolution
duly adopted by any such committee is binding upon the Company and to execute
and deliver such certifications from time to time as may be necessary or proper
to the conduct of the business of the Company.
          (d) Regular meetings of committees shall be held at such times as may
be determined by resolution of the Board of Directors or the committee or
subcommittee in question and no notice shall be required for any regular meeting
other than such resolution. A special meeting of any committee or subcommittee
shall be called by resolution of the Board of Directors or by the Secretary upon
the request of the Chief Executive Officer, the Chairman or a majority of the
members of any committee. Notice of special meetings shall be given to each
member of the committee in the same manner as that provided for in Section 6.13.
     Section 6.19 Committee Members.

43



--------------------------------------------------------------------------------



 



          (a) Each member of any committee of the Board of Directors shall hold
office until such member’s successor is elected and has qualified, unless such
member sooner dies, resigns or is removed.
          (b) Subject to Section 6.8, the Board of Directors may designate one
or more directors as alternate members of any committee to fill any vacancy on a
committee and to fill a vacant chairmanship of a committee, occurring as a
result of a member or chairman leaving the committee, whether through death,
resignation, removal or otherwise.
     Section 6.20 Committee Secretary. The Secretary of the Company shall act as
Secretary of any committee or subcommittee, unless otherwise provided by the
Board of Directors or the committee or subcommittee, as applicable.
     Section 6.21 Compensation. The directors may be paid their expenses, if
any, incurred with respect to their attendance at each meeting of the Board of
Directors in their capacities as directors, any expenses reasonably incurred in
their capacities as directors and, other than an Appointed Director or any
executive officer serving in a director capacity who is an employee of the
Manager, may be paid compensation as director or chairman of any committee or
subcommittee, as the case may be, as determined by the Initial Board or,
following the first annual meeting of Members, the Compensation Committee, as
the case may be; provided, however, that the directors shall not receive any
compensation prior to the issuance of the Trust Interests. Members of special or
standing committees may be allowed like compensation and payment of expenses for
attending committee meetings.
     Section 6.22 Indemnification, Advances and Insurance.
          (a) Each Person who was or is made a party or is threatened to be made
a party to or is involved in any manner in any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that he, she or a Person of whom he or she
is the legal representative is or was a director, officer, manager, Member of
the Company or the Manager of the Company, or is or was serving at the request
of the Company as a director, officer, manager, member of a Subsidiary of the
Company or the Manager of the Company, if the Person acted in good faith and in
a manner the Person reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the Person’s conduct was
unlawful, shall be indemnified against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by the Person in connection with any such action, suit or proceeding, and held
harmless by the Company to the fullest extent permitted from time to time as
such Person would be if the Company were a corporation incorporated under the
DGCL as the same exists or may hereafter be amended (but, if permitted by
applicable law, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
said law permitted the Company to provide prior to such amendment) or any other
applicable laws as presently or hereafter in effect, and such indemnification
shall continue as to a Person who has ceased to be a director, officer, manager,
Member (or member) or the Manager of the Company and shall inure to the benefit
of his or her heirs, executors and administrators (if applicable); provided,
however, that the Company shall indemnify any such Person seeking
indemnification

44



--------------------------------------------------------------------------------



 




in connection with any such action, suit or proceeding (or part thereof)
initiated by such Person only if such action, suit or proceeding (or part
thereof) was authorized by the Board of Directors or is an action, suit or
proceeding to enforce such Person’s claim to indemnification pursuant to the
rights granted by this Agreement. The Company shall pay, to the fullest extent
permitted by law, the expenses (including attorneys’ fees) incurred by such
Person in defending any such action, suit or proceeding in advance of its final
disposition upon receipt (unless the Company upon authorization of the Board of
Directors waives such requirement to the extent permitted by applicable law) of
an undertaking by or on behalf of such Person to repay such amount if it shall
ultimately be determined by final judicial decision from which there is no
further right of appeal that such Person is not entitled to be indemnified by
the Company as authorized in this Agreement or otherwise.
          With respect to any Person who is a present or former director,
officer, manager, Member of the Company or the Manager of the Company, the
undertaking required by this Section 6.22(a) shall be an unlimited general
obligation but need not be secured and shall be accepted without reference to
financial ability to make repayment; provided, however, that such present or
former director, officer, manager, Member of the Company or the Manager of the
Company does not transfer assets with the intent of avoiding such repayment.
With respect to any Person who is a present or former director, officer,
manager, Member of the Company or the Manager of the Company, the provisions of
Section 6.22(b) relating to a determination that indemnification is proper in
the circumstances shall not be a condition to such Person’s right to receive
advances pursuant to this Section 6.22(a).
          (b) Any indemnification of a present or former director, officer,
manager, Member or the Manager of the Company under this Section 6.22 shall be
made by the Company only as authorized in the specific case upon a determination
that indemnification of the present or former director, officer, manager, Member
or the Manager of the Company is proper in the circumstances because the Person
has met the applicable standard of conduct set forth in Section 6.3 or the
applicable section of Article 7, as the case may be, and acted in good faith and
in a manner the Person reasonably believed to be in, or not opposed to, the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that its conduct was unlawful. Such
determination shall be made, with respect to a Person who is a director,
officer, manager, Member or the Manager of the Company at the time of such
determination, (1) by a majority vote of the directors who are not parties to
any such action, suit or proceeding, even though less than a quorum, (2) by a
committee of such directors designated by a majority vote of such directors,
even though less than a quorum, (3) if there are no such directors, or if a
majority, even though less than a quorum, of such directors so direct, by
independent legal counsel in a written opinion, or (4) by the Members. The
indemnification and the advancement of expenses incurred in defending a action,
suit or proceeding prior to its final disposition provided by or granted
pursuant to this Agreement shall not be exclusive of any other right which any
Person may have or hereafter acquire under any statute, provision of the
Certificate, other provision of this Agreement, vote of Members or Disinterested
Directors (as defined below) or otherwise. No repeal, modification or amendment
of, or adoption of any provision inconsistent with, this Section 6.22, nor, to
the fullest extent permitted by applicable law, any modification of law, shall
adversely affect any right or protection of any Person granted pursuant hereto
existing at, or with respect to any events that occurred prior to, the time of
such repeal, amendment, adoption or modification.

45



--------------------------------------------------------------------------------



 




          (c) The Company may maintain insurance, at its expense, to protect
itself and any Person who is or was a director, officer, partner, the Manager
(or manager), Member (or member), employee or agent of the Company or a
Subsidiary of the Company or of another corporation, partnership, limited
liability company, joint venture, trust or other enterprise against any expense,
liability or loss, whether or not the Company would have the power to indemnify
such Person against such expense, liability or loss under the DGCL (if the
Company were a corporation incorporated thereunder) or the Act.
          (d) The Company may, to the extent authorized from time to time by the
Board of Directors, grant rights to indemnification, and rights to be paid by
the Company the expenses incurred in defending any such action, suit or
proceeding in advance of its final disposition, to any Person who is or was an
employee or agent of the Company or any Subsidiary of the Company (other than
those Persons indemnified pursuant to clause (a) of this Section 6.22) and to
any Person who is or was serving at the request of the Company or a Subsidiary
of the Company as a director, officer, partner, manager, member, employee or
agent of another corporation, partnership, limited liability company, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans maintained or sponsored by the Company or a Subsidiary of the
Company, to the fullest extent of the provisions of this Agreement with respect
to the indemnification and advancement of expenses of directors, officers,
managers and Members of the Company. The payment of any amount to any Person
pursuant to this clause (d) shall subrogate the Company to any right such Person
may have against any other Person or entity.
          (e) The indemnification provided in this Section 6.22 is intended to
comply with the requirements of, and provide indemnification rights
substantially similar to those available to corporations incorporated under, the
DGCL as it relates to the indemnification of officers, directors, employees and
agents of a Delaware corporation and, as such (except to the extent greater
rights are expressly provided in this Agreement), the parties intend that they
should be interpreted consistently with the provisions of, and jurisprudence
regarding, the DGCL.
          (f) Any notice, request or other communications required or permitted
to be given to the Company under this Section 6.22 shall be in writing and
either delivered in person or sent by facsimile, telex, telegram, overnight mail
or courier service, or certified or registered mail, postage prepaid, return
receipt requested, to the Secretary of the Company and shall be effective only
upon receipt by the Secretary, as the case may be.
          (g) To the fullest extent permitted by the law of the State of
Delaware, each Member, manager, director, officer, employee and agent of the
Company agrees that all actions for the advancement of expenses or
indemnification brought under this Section 6.22 or under any vote of Members or
Disinterested Directors or otherwise shall be a matter to which Section 18-111
of the Act shall apply and which shall be brought exclusively in the Court of
Chancery of the State of Delaware. Each of the parties hereto agree that the
Court of Chancery may summarily determine the Company’s obligations to advance
expenses (including attorneys’ fees) under this Section 6.22.
     Section 6.23 Reliance; Limitations in Liability.

46



--------------------------------------------------------------------------------



 



          (a) Each director of the Company shall, in the performance of such
director’s duties, be fully protected in relying in good faith upon the records
of the Company and upon such information, opinions, reports or statements
presented to the Company by the Manager, or employees of the Manager, or any of
the officers of the Company, or committees of the Board of Directors, or by any
other Person as to matters the director reasonably believes are within such
other Person’s professional or expert competence, including, without limitation,
information, opinions, reports or statements as to the value and amount of the
assets, liabilities, profits or losses of the Company, or the value and amount
of assets or reserves or contracts, agreements or other undertakings that would
be sufficient to pay claims and obligations of the Company or to make reasonable
provision to pay such claims or obligations, or any other facts pertinent to the
existence and amount of the assets of the Company from which distributions to
Members might properly be paid.
          (b) No director shall be liable to the Company or the Members for
monetary damages for any breach of fiduciary duty by such director as a
director; provided, however, that a director shall be liable to the same extent
as if he or she were a director of a Delaware corporation pursuant to the DGCL
(i) for breach of the director’s duty of loyalty to the Company or its Members,
(ii) for acts or omissions not in good faith or a knowing violation of
applicable law, or (iii) for any transaction for which the director derived an
improper benefit. To the extent the provisions of this Agreement restrict or
eliminate the duties and liabilities of a director of the Company or the Members
or the Manager otherwise existing at law or in equity, the provisions of this
Agreement shall replace such duties and liabilities.
          (c) To the fullest extent permitted by law, a director of the Company
shall not be liable to the Company, any Member, the Trust or any other Person
for: (i) any action taken or not taken as required by this Agreement; (ii) any
action taken or not taken as permitted by this Agreement and, with respect to
which, such director acted on an informed basis, in good faith and with the
honest belief that such action, taken or not taken, was in the best interests of
the Company; or (iii) the Company’s compliance with an obligation incurred or
the performance of any agreement entered into prior to such director having
become a director of the Company.
          (d) Any director shall not be liable to the Company or to any other
director or Member of the Company or any such other Person for breach of
fiduciary duty for the director’s good faith reliance on the provisions of this
Agreement.
          (e) Except as otherwise required by the Act, the debts, obligations
and liabilities of the Company shall be solely the debts, obligations and
liabilities of the Company and no director shall be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
director of the Company.
ARTICLE 7
OFFICERS
     Section 7.1 General.

47



--------------------------------------------------------------------------------



 



          (a) The officers of the Company shall be elected by the Board of
Directors, subject to Section 7.1(b) and Article 8. The officers of the Company
shall consist of a Chief Executive Officer, a Chief Financial Officer and a
Secretary and, subject to Section 7.1(b), such other officers as in the judgment
of the Board of Directors may be necessary or desirable. All officers elected by
the Board of Directors shall have such powers and duties as generally pertain to
their respective offices for a corporation incorporated under the DGCL, subject
to the specific provisions of this Article 7. Such officers shall also have
powers and duties as from time to time may be conferred by the Board of
Directors or any committee thereof. Any number of offices may be held by the
same Person, unless otherwise prohibited by applicable law or this Agreement.
The officers of the Company need not be Members or directors of the Company.
          (b) For so long as the Management Services Agreement is in effect, the
Manager shall second personnel to serve as the Chief Executive Officer and the
Chief Financial Officer and in such other capacities as set forth in the
Management Services Agreement, subject to Section 8.5. The Board of Directors
shall elect nominated personnel as officers of the Company in accordance with
this Article 7. Upon termination of the Management Services Agreement, if no
replacement manager is retained by the Company to assume the Manager’s rights
and obligations hereunder, the Nominating and Corporate Governance Committee
shall nominate and the Board of Directors shall elect the officers of the
Company.
     Section 7.2 Duties of Officers. Except as provided in this Agreement (or as
required by the Act), each officer of the Company shall have the same fiduciary
duties applicable to officers of a corporation incorporated under the DGCL, as
if such officers were officers of a corporation incorporated under the DGCL.
Except as provided in this Agreement, the parties hereto intend that the
fiduciary duties of the officers of the Company shall be interpreted
consistently with the jurisprudence regarding such fiduciary duties of officers
of a corporation under the DGCL. It shall be expressly understood that, to the
fullest extent permitted by law, no officer of the Company owes any duties
(fiduciary or otherwise) to the Members or the Company with respect to any
action or inaction of the Manager pursuant to the terms of the Management
Services Agreement.
     Section 7.3 Election and Term of Office. Subject to Section 7.1(b), the
elected officers of the Company shall be elected annually by the Board of
Directors at the regular meeting of the Board of Directors held after each
annual meeting of the Members. If the election of officers shall not be held at
such meeting, such election shall be held as soon thereafter as is convenient.
Each officer shall hold office until his or her successor shall have been duly
elected and qualified or until his or her death or resignation or removal.
     Section 7.4 Chief Executive Officer. The Chief Executive Officer of the
Company shall, subject to the oversight of the Board of Directors, supervise,
coordinate and manage the Company’s business and operations, and supervise,
coordinate and manage its activities, operating expenses and capital allocation,
shall have general authority to exercise all the powers necessary for the Chief
Executive Officer of the Company and shall perform such other duties and have
such other powers as may be prescribed by the Board of Directors or this
Agreement, all in accordance with basic policies as may be established by the
Board of Directors.

48



--------------------------------------------------------------------------------



 



     Section 7.5 Chief Financial Officer. The Chief Financial Officer shall have
responsibility for the financial affairs of the Company, including the
preparation of financial reports, managing financial risk and overseeing
accounting and internal control over financial reporting, subject to the
responsibilities of the Audit Committee. The Chief Financial Officer shall also
be the Company’s chief compliance officer, with responsibility for overseeing
and managing compliance issues, including, without limitation, ensuring
compliance with regulatory requirements, and internal controls, policies and
procedures. In the absence of a Secretary, the Chief Financial Officer shall be
responsible for the performance of the duties of Secretary. The Chief Financial
Officer shall perform such other duties and have such other powers as may be
prescribed by the Board of Directors or this Agreement, all in accordance with
basic policies as may be established by the Board of Directors and subject to
the oversight of the Board of Directors and the Chief Executive Officer.
     Section 7.6 Reserved.
     Section 7.7 Secretary. The Secretary shall act as secretary of all meetings
of Members and the Board of Directors and any meeting of any committee of the
Board of Directors. The Secretary shall prepare and keep or cause to be kept in
books provided for such purpose minutes of all meetings of Members and the Board
of Directors and any meeting of any committee of the Board of Directors, ensure
that all notices are duly given in accordance with the provisions of this
Agreement and applicable laws, and perform all duties incident to the office of
Secretary and as required by law and such other duties as may be assigned to him
or her from time to time by the Board of Directors.
     Section 7.8 Resignations. Any officer of the Company may resign at any time
upon notice of such resignation to the Company.
     Section 7.9 Vacancies. Subject to Section 7.1(b), a newly created office
and a vacancy in any office because of death, resignation or removal may be
filled by the Board of Directors for the unexpired portion of the term at any
meeting of the Board of Directors.
ARTICLE 8
MANAGEMENT
     Section 8.1 Duties of the Manager. For so long as the Management Services
Agreement is in effect and subject at all times to the oversight of the Board of
Directors, the Manager will manage the business of the Company and provide its
services to the Company in accordance with the terms and conditions of the
Management Services Agreement.
     Section 8.2 Secondment of the Chief Executive Officer and Chief Financial
Officer. Pursuant to the terms of the Management Services Agreement, the Manager
will second to the Company natural Persons to serve as the Chief Executive
Officer and Chief Financial Officer. The Chief Executive Officer and the Chief
Financial Officer shall report directly to the Board.

49



--------------------------------------------------------------------------------



 



     Section 8.3 Secondment of Additional Officers. Pursuant to the terms of the
Management Services Agreement, the Manager and the Company may agree from time
to time that the Manager will second to the Company one or more additional
natural Persons to serve as officers of the Company, upon such terms as the
Manager and the Company may mutually agree. Any such natural Persons will have
such titles and fulfill such functions as the Manager and the Company may
mutually agree.
     Section 8.4 Status of Seconded Officers and Employees. Any officers or
employees of the Manager seconded to the Company pursuant to Section 8.3 shall
not be employees of the Company; provided, that, except as provided in this
Agreement (or as required by the Act), any such seconded officers and employees
of the Manager shall have the same fiduciary duties with respect to the Company
applicable to officers or similarly situated employees, as the case may be, of a
corporation incorporated under the DGCL, as if such officers or employees, as
the case may be, were officers or employees, as the case may be, of a
corporation incorporated under the DGCL. Except as provided in this Agreement,
the parties hereto intend that the fiduciary duties of any such seconded
officers and employees of the Manager shall be interpreted consistently with the
jurisprudence regarding such fiduciary duties of officers or similarly situated
employees, as the case may be, of a corporation under the DGCL. It shall be
expressly understood that, to the fullest extent permitted by applicable law, no
seconded officer or employee of the Manager owes any duties (fiduciary or
otherwise) to the Members or the Company with respect to any action or inaction
of the Manager except in accordance with the terms of the Management Services
Agreement.
     Section 8.5 Removal of Seconded Officers. The Board of Directors shall have
the right to remove any officer of the Company at any time, with or without
cause; provided, however, that for so long as the Management Services Agreement
is in effect, the Board of Directors may remove officers of the Company seconded
by the Manager only pursuant to the terms of the Management Services Agreement.
     Section 8.6 Replacement Manager. In the event that the Management Services
Agreement is terminated and the Board of Directors determines that a replacement
manager should be retained to provide for the management of the Company pursuant
to a management or other services agreement, the affirmative vote of a majority
of the holders of Trust Interests present in person or represented by proxy at
the meeting of Members shall be required to retain such replacement manager.
ARTICLE 9
THE MEMBERS
     Section 9.1 Rights or Powers. The Members acting as such shall not have any
right or power to take part in the management or control of the Company or its
business and affairs or to act for or bind the Company in any way.
Notwithstanding the foregoing, the Members have all the rights and powers
specifically set forth in this Agreement, including, without limitation, those

50



--------------------------------------------------------------------------------



 



rights and powers set forth in Article 12 and, to the extent not inconsistent
with this Agreement, in the Act.
     Section 9.2 Annual Meetings of Members. The annual meeting of the Members
of the Company shall be held at such date, at such time and at such place (if
any) within or without the State of Delaware as may be fixed by resolution of
the Board of Directors. Any other business may be transacted at the annual
meeting; provided, that it is properly brought before the meeting.
     Section 9.3 Special Meetings of Members. Special meetings of the Members of
the Company shall be held on such date, at such time and at such place (if any)
within or without the State of Delaware as shall be designated from time to time
by the Board of Directors and stated in the notice of the meeting. Special
meetings of the Members may be called at any time only by the Chairman or by the
Board of Directors pursuant to a resolution adopted by the Board of Directors.
Business transacted at any special meeting of Members shall be limited to the
purposes stated in such notice.
     Section 9.4 Place of Meeting. The Board of Directors may designate the
place (if any) of meeting for any meeting of the Members. If no designation is
made by the Board of Directors, the place of meeting shall be the principal
executive office of the Company. In lieu of holding any meeting of Members at a
designated place, the Board of Directors may, in its sole discretion, determine
that any meeting of Members may be held solely by means of remote communication.
     Section 9.5 Notice of Meeting.
          (a) A notice of meeting, stating the place (if any), day and hour of
the meeting, and the means of remote communication, if any, by which Members and
proxy holders may be deemed to be present in person and vote at such meeting,
shall be prepared and delivered by the Company not less than twenty (20) days
and not more than sixty (60) days before the date of the meeting, either
personally, by mail or, to the extent and in the manner permitted by applicable
law, electronically, to each Member of record. In the case of special meetings,
the notice shall state the purpose or purposes for which such special meeting is
called. Such further notice shall be given as may be required by applicable law.
Any previously scheduled meeting of the Members may be postponed, and (unless
this Agreement otherwise provides) any special meeting of the Members may be
canceled, by resolution of the Board of Directors upon public notice given prior
to the time previously scheduled for such meeting of Members. Any notice of
meeting given to Members pursuant to this Section 9.5 shall be effective if
given by a form of electronic transmission consented to by the Member to whom
the notice is given. Any such consent shall be revocable by the Member by
written notice to the Company and shall also be deemed revoked if (1) the
Company is unable to deliver by electronic transmission two consecutive notices
given by the Company in accordance with such consent, and (2) such inability
becomes known to the Secretary of the Company, the Transfer Agent or other
person responsible for the giving of notice; provided, that, the inadvertent
failure to treat such inability as a revocation shall not invalidate any meeting
or other action.
          (b) Notice to Members shall be given personally, by mail or, to the
extent and in the manner permitted by applicable law, electronically to each
Member of record. If mailed, such notice shall be delivered by postage prepaid
envelope directed to each holder at such

51



--------------------------------------------------------------------------------



 




Member’s address as it appears in the records of the Company and shall be deemed
given when deposited in the United States mail.
          (c) In order that the Company may determine the Members entitled to
notice of or to vote at any meeting of Members or any adjournment thereof, the
Board of Directors may fix a record date, which record date shall not precede
the date upon which the resolution fixing the record date is adopted by the
Board of Directors, and which record date shall not be more than sixty (60) or
fewer than twenty (20) days before the date of such meeting. If no record date
is fixed by the Board of Directors, the record date for determining Members
entitled to notice of or to vote at any meeting of Members or any adjournment
thereof shall be at the close of business on the day next preceding the day on
which notice is given or, if notice is waived, at the close of business on the
day next preceding the day on which the meeting is held.
          (d) Notice given by electronic transmission pursuant to this
subsection shall be deemed given: (1) if by facsimile telecommunication, when
directed to a facsimile telecommunication number at which the Member has
consented to receive notice; (2) if by electronic mail, when directed to an
electronic mail address at which the Member has consented to receive notice;
(3) if by posting on an electronic network together with separate notice to the
Member of such specific posting, upon the later of (A) such posting and (B) the
giving of such separate notice; and (4) if by any other form of electronic
transmission, when directed to the Member. An affidavit of the Secretary or an
assistant Secretary or of the Transfer Agent or other agent of the Company that
the notice has been given by personal delivery, mail or a form of electronic
transmission shall, in the absence of fraud, be prima facie evidence of the
facts stated therein.
     Section 9.6 Quorum and Adjournment. Except as otherwise provided by
applicable law or by the Certificate or this Agreement, the Members present in
person or by proxy holding a majority of each class of the Outstanding LLC
Interests entitled to vote hereunder, shall constitute a quorum at a meeting of
Members. The Chairman or the holders of a majority of each class of the LLC
Interests entitled to vote hereunder so represented may adjourn the meeting from
time to time, whether or not there is such a quorum. The Members present at a
duly organized meeting at which a quorum is present in person or by proxy may
continue to transact business until adjournment, notwithstanding the withdrawal
of enough Members to leave less than a quorum.
          When a meeting is adjourned to another time and place, if any, unless
otherwise provided by this Agreement, notice need not be given of the reconvened
meeting if the date, time and place, if any, thereof and the means of remote
communication, if any, by which Members and proxyholders may be deemed to be
present in person and vote at such reconvened meeting are announced at the
meeting at which the adjournment is taken. If the time, date and place of the
reconvened meeting are not announced at the meeting at which the adjournment is
taken, then the Secretary of the Company shall give written notice of the time,
date and place of the reconvened meeting not less than twenty (20) days prior to
the date of the reconvened meeting. At the reconvened meeting, the Members may
transact any business that might have been transacted at the original meeting. A
determination of Members of record entitled to notice of or to vote at a meeting
of Members shall apply to any adjournment of such meeting; provided, however,
that the Board of Directors may fix a new record date for the reconvened
meeting. If an

52



--------------------------------------------------------------------------------



 




adjournment is for more than thirty (30) days or if, after an adjournment, a new
record date is fixed for the reconvened meeting, a notice of the reconvened
meeting shall be given to each Member entitled to vote at the meeting.
     Section 9.7 Proxies. For so long as the Trust is the sole holder of Trust
Interests, actions by Trust Members required to be taken hereunder will be taken
by the Trust pursuant to instructions given to the Trust by the holders of the
Trust Shares in accordance with the Trust Agreement or otherwise pursuant to
terms set forth in the Trust Agreement. In addition, for so long as the Trust is
the sole holder of Trust Interests, the Company shall provide to the Trust, for
transmittal to the holders of Trust Shares, the appropriate form of proxy to
enable the holders of Trust Shares to direct, in proportion to their percentage
ownership of the Trust Shares, the vote of the Trust Member, and the Trust
Member shall vote its Trust Interests in the same proportion as the vote of
holders of Trust Shares. At all meetings of Members, a Member may vote by proxy
as may be permitted by law; provided, that no proxy shall be voted after three
(3) years from its date unless, in the case of the Trust Member and for so long
as the Trust is the sole holder of Trust Interests, the proxy provides for a
longer period in accordance with the Trust Agreement. Any proxy to be used at a
meeting of Members must be filed with the Secretary of the Company or his or her
representative at or before the time of the meeting. A Member may revoke any
proxy which is not irrevocable by attending the meeting and voting in person or
by delivering to the Secretary of the Company a revocation of the proxy or a new
proxy bearing a later date.
     Section 9.8 Notice of Member Business and Nominations.
          (a) Annual Meetings of Members.
          (i) Except in the case of the Initial Board, nominations of
individuals for election to the Board of Directors by a Member (other than any
Appointed Director, who shall be appointed by the Manager for so long as the
Manager is entitled to appoint one or more directors to the Board of Directors
pursuant to the terms of this Agreement), and the proposal of business to be
considered by the Members, may be made at an annual meeting of Members
(A) pursuant to the Company’s notice of meeting delivered pursuant to
Section 9.5, (B) by or at the direction of the Board of Directors or (C) by any
Member of the Company who is entitled to vote at the meeting, who complies with
the notice procedures set forth in clauses (ii) and (iii) of this
Section 9.8(a).
          In addition to any other applicable requirements, for a nomination for
election of a director to be made by a Member (other than any Appointed
Director, who shall be appointed by the Manager for so long as the Manager is
entitled to appoint one or more directors to the Board of Directors pursuant to
the terms of this Agreement) or for business to be properly brought before an
annual meeting by a Member, such Member must (A) be a Member of record on both
(1) the date of the delivery of such nomination or the date of the giving of the
notice provided for in this Section 9.8(a) and (2) the record date for the
determination of Members entitled to vote at such annual meeting, and (B) have
given timely notice thereof in proper written form in accordance with the
requirements of this Section 9.8(a) to the Secretary.

53



--------------------------------------------------------------------------------



 



          (ii) For nominations or other business to be properly brought before
an annual meeting by a Member pursuant to Section 9.8(a)(i)(C), the Member must
have given timely notice thereof in writing to the Secretary of the Company and,
in the case of business other than nominations, such other business must
otherwise be a proper matter for Member action. Except to the extent otherwise
required by applicable law, to be timely, a Member’s notice shall be delivered
to the Secretary at the principal executive offices of the Company not less than
one hundred and twenty (120) days nor more than one hundred and fifty (150) days
prior to the first anniversary of the preceding year’s annual meeting; provided,
however, that, in the event that the date of the annual meeting is more than
thirty (30) days before or more than seventy (70) days after such anniversary
date, notice by a Member must be so delivered not earlier than the close of
business on the one hundred twentieth (120th) day prior to such annual meeting
or the tenth (10th) day following the day on which public announcement of the
date of such meeting is first made by the Company. In the case of the first
annual meeting of Members, a Member’s notice shall be timely if it is delivered
to the Secretary at the principal executive offices of the Company not earlier
than the one hundred and twentieth (120th) day prior to such annual meeting and
not later than the close of business on the later of the ninetieth (90th) day
prior to such annual meeting or the tenth (10th) day following the day on which
public announcement of the date of such meeting is first made. In no event shall
the public announcement or an adjournment or postponement of an annual meeting
commence a new time period for the giving of a Member’s notice as described in
this Section 9.8(a).
          Subject to Section 9.8(a)(i), such Member’s notice shall set forth:
(A) as to each individual whom the Member proposes to nominate for election or
reelection as a director, all information relating to such individual that is
required to be disclosed in solicitations of proxies for election of directors
in an election contest, or is otherwise required, pursuant to Regulation 14A
under the Exchange Act, including such individual’s written consent to being
named in the proxy statement as a nominee and to serving as a director if
elected; (B) as to any other business that the Member proposes to bring before
the meeting, a brief description of the business desired to be brought before
the meeting, the text of the proposal or business (including the text of any
resolutions proposed for consideration), the reasons for conducting such
business at the meeting and any material interest in such business of such
Member and the Beneficial Owner or holder of Trust Shares, if any, on whose
behalf the proposal is made; and (C) as to the Member giving the notice and the
Beneficial Owner, if any, on whose behalf the nomination or proposal is made,
(1) the name and address of such Member as they appear on the Company’s books
and of such Beneficial Owner, (2) the number of, and evidence of such number of,
LLC Interests which are owned beneficially and of record by such Member and such
Beneficial Owner, (3) a representation that the Member intends to appear in
person or by proxy at the meeting to propose such business or nomination, and
(4) a representation whether the Member or the Beneficial Owner, if any, intends
or is part of a group which intends (i) to deliver a proxy statement and/or form
of proxy to holders of at least the percentage of the LLC Interests required to
approve or adopt the proposal or elect the nominee and/or (ii) otherwise to
solicit proxies from Members in support of such proposal or nomination. The
foregoing notice requirements shall be deemed satisfied by a Member if the
Member has notified the Company of the Member’s

54



--------------------------------------------------------------------------------



 



intention to present a proposal at an annual meeting in compliance with
Rule 14a-8 (or any successor thereof) promulgated under the Exchange Act and
such Member’s proposal has been included in a proxy statement that has been
prepared by the Company to solicit proxies for such annual meeting. The Company
may require any proposed nominee to furnish such other information as it may
reasonably require to determine the eligibility of such proposed nominee to
serve as a director of the Company or on any committee of the Board of
Directors.
          (iii) Notwithstanding anything in the second sentence of clause
(ii) of this Section 9.8(a) to the contrary, in the event that the number of
directors to be elected to the Board of Directors is increased and there is no
public announcement naming all of the nominees for director or specifying the
size of the increased Board of Directors made by the Company at least one
hundred (100) days prior to the first anniversary of the preceding year’s annual
meeting, a Member’s notice required by this Section 9.8 shall also be considered
timely, but only with respect to nominees for any new positions created by such
increase, if it shall be delivered to the Secretary at the principal executive
offices of the Company not later than the close of business on the tenth (10th)
day following the day on which such public announcement is first made by the
Company.
          (b) Special Meeting of Members. Only such business shall be conducted
at a special meeting of Members as shall have been brought before the meeting
pursuant to the Company’s notice of meeting pursuant to Section 9.5. Nominations
of individuals for election to the Board of Directors by a Member (other than
any Appointed Director, who shall be appointed by the Manager for so long as the
Manager is entitled to appoint one or more directors to the Board of Directors
pursuant to the terms of this Agreement) may be made at a special meeting of
Members at which directors are to be elected pursuant to the Company’s notice of
meeting (i) by or at the direction of the Board of Directors, or (ii) by any
Member who is entitled to vote at the meeting who complies with the notice
procedures set forth in this Section 9.8.
          In addition to any other applicable requirements, for a nomination for
election of a director to be made by a Member, such Member must (A) be a Member
of record on both (1) the date of the delivery of such nomination and (2) the
record date for the determination of Members entitled to vote at such special
meeting, and (B) have given timely notice thereof in proper written form in
accordance with the requirements of this Section 9.8(b) to the Secretary.
          In the event the Company calls a special meeting of Members for the
purpose of electing one or more directors to the Board of Directors, any Member
entitled to vote thereon may nominate such number of individuals for election to
such position(s) as are specified in the Company’s Notice of Meeting, if such
Member’s notice as required by Section 9.8(a)(ii) shall be delivered to the
Secretary at the principal executive offices of the Company not earlier than the
one hundred and twentieth (120th) day prior to such special meeting and not
later than the close of business on the later of the ninetieth (90th) day prior
to such special meeting or the tenth (10th) day following the day on which
public announcement is first made of the date of the special meeting and of the
nominees proposed by the Board of Directors to be elected at such meeting. In no
event shall the public announcement of an adjournment or postponement of a
special meeting commence a new time period for the giving of a Member’s notice
as described above.

55



--------------------------------------------------------------------------------



 



          (c) General.
          (i) Only individuals who are nominated in accordance with the
procedures set forth in this Section 9.8 shall be eligible to be considered for
election as directors at a meeting of Members and only such business shall be
conducted at a meeting of Members as shall have been brought before the meeting
in accordance with the procedures set forth in this Section 9.8. Except as
otherwise provided by applicable law or this Section 9.8, the Chairman shall
have the power and duty to determine whether a nomination or any business
proposed to be brought before the meeting was made in accordance with the
procedures set forth in this Section 9.8 and, if any proposed nomination or
business is not in compliance with this Section 9.8, to declare that such
defective proposal or nomination shall be disregarded.
          (ii) For purposes of this Section 9.8, “public announcement” shall
mean disclosure in a press release reported by the Dow Jones News Service,
Associated Press or comparable national news service or in a document publicly
filed by the Company with the Commission pursuant to Section 13, 14 or 15(d) of
the Exchange Act.
          (iii) Notwithstanding the foregoing provisions of this Section 9.8, a
Member shall also comply with all applicable requirements of the Exchange Act,
the Rules and Regulations thereunder and the Listing Rules with respect to the
matters set forth in this Section 9.8. Nothing in this Section 9.8 shall be
deemed to affect any rights of Members to request inclusion of proposals in the
Company’s proxy statement pursuant to Rule 14a-8 under the Exchange Act.
     Section 9.9 Procedure for Election of Directors; Voting. The election of
directors submitted to Members at any meeting shall be decided by a plurality of
the votes cast by the Members entitled to vote thereon. Except as otherwise
provided by applicable law or this Agreement, all matters other than the
election of directors submitted to the Members at any meeting shall be decided
by the affirmative vote of the holders of a majority of the then Outstanding LLC
Interests entitled to vote thereon present in person or represented by proxy at
the meeting of Members. The vote on any matter at a meeting, including the
election of directors, shall be by written ballot. Each ballot shall be signed
by the Member voting, or by such Member’s proxy, and shall state the number of
LLC Interests voted.
     Section 9.10 Inspectors of Elections; Opening and Closing the Polls.
          (a) The Board of Directors by resolution shall appoint one or more
inspectors, which inspector or inspectors shall not be directors, officers or
employees of the Company, to act at the meeting and make a written report
thereof. One or more individuals may be designated as alternate inspectors to
replace any inspector who fails to act. If no inspector or alternate has been so
appointed to act, or if all inspectors or alternates who have been appointed are
unable to act, at a meeting of Members, the Chairman shall appoint one or more
inspectors to act at the meeting. Each such inspector, before discharging his or
her duties, shall take and sign an oath faithfully to execute the duties of
inspector with strict impartiality and according to the best of his or her
ability. The inspectors shall have the duties prescribed by the DGCL as if the
Company were a Delaware corporation.

56



--------------------------------------------------------------------------------



 



          (b) The Chairman shall fix and announce at the meeting the date and
time of the opening and the closing of the polls for each matter upon which the
Members will vote at the meeting.
     Section 9.11 Confidential Member Voting. All proxies, ballots and votes, in
each case to the extent they disclose the specific vote of an identified Member,
shall be tabulated and certified by an independent tabulator, inspector of
elections and/or other independent parties and shall not be disclosed to any
director, officer or employee of the Company; provided, however, that,
notwithstanding the foregoing, any and all proxies, ballots and voting
tabulations may be disclosed: (a) as necessary to meet legal requirements or to
assist in the pursuit or defense of legal action; (b) if the Company concludes
in good faith that a bona fide dispute exists as to the authenticity of one or
more proxies, ballots or votes, or as to the accuracy of any tabulation of such
proxies, ballots or votes; (c) in the event of a proxy, consent or other
solicitation in opposition to the voting recommendation of the Board of
Directors; and (d) if a Member requests or consents to disclosure of such
Member’s vote or writes comments on such Member’s proxy card or ballot.
     Section 9.12 Waiver of Notice. Whenever any notice is required to be given
to any Member by the terms of this Agreement, a waiver thereof in writing,
signed by the Person or Persons entitled to such notice, or a waiver thereof by
electronic transmission by the Person or Persons entitled to notice, whether
before or after the time stated therein, shall be deemed equivalent to the
giving of such notice. Neither the business to be transacted at, nor the purpose
of, any annual or special meeting of the Members need be specified in any
written waiver of notice or any waiver by electronic transmission of such
meeting. Notice of any meeting of Members need not be given to any Member if
waived by such Member either in a writing signed by such Member or by electronic
transmission, whether such waiver is given before or after such meeting is held.
If any such waiver is given by electronic transmission, the electronic
transmission must either set forth or be submitted with information from which
it can be determined that the electronic transmission was authorized by the
Member.
     Section 9.13 Remote Communication. For the purposes of this Agreement, if
authorized by the Board of Directors in its sole discretion, and subject to such
guidelines and procedures as the Board of Directors may adopt, Members and
proxyholders may, by means of remote communication:
          (a) participate in a meeting of Members; and
          (b) to the fullest extent permitted by applicable law, be deemed
present in person and vote at a meeting of Members, whether such meeting is to
be held at a designated place or solely by means of remote communication;
provided, however, that (i) the Company shall implement reasonable measures to
verify that each Person deemed present and permitted to vote at the meeting by
means of remote communication is a Member or proxyholder, (ii) the Company shall
implement reasonable measures to provide such Members and proxyholders a
reasonable opportunity to participate in the meeting and to vote on matters
submitted to the Members, including an opportunity to read or hear the
proceedings of the meeting substantially and concurrently with such proceedings,
and (iii) if any

57



--------------------------------------------------------------------------------



 



Member or proxyholder votes or takes other action at the meeting by means of
remote communication, a record of such vote or other action shall be maintained
by the Company.
     Section 9.14 Member Action Without a Meeting. For so long as the Trust
remains the sole holder of Trust Interests, the Trust shall take any action
required or permitted to be taken at any meeting of Members, by executing a
written consent that shall reflect the vote of the holders of Trust Shares as
required by the terms of the Trust Agreement, without such meeting, without
prior notice, and without a vote. Proxy materials completed by the holders of
Trust Shares evidencing the result of a vote taken at a meeting of the holders
of Trust Shares with at least the minimum number of votes required to constitute
an affirmative vote of the holders of Trust Shares under the Trust Agreement
shall be delivered to the Company indicating the vote or action being approved
or disapproved by such holders with respect to those matters reserved to the
Trust Members of the Company by this Agreement. If the Trust is not the sole
owner of the Trust Interests, Members shall take any action required or
permitted only at a meeting of Members duly called and noticed, and shall not be
entitled to take any action by written consent.
     Section 9.15 Return on Capital Contribution. Except as otherwise provided
in Article 14, no Member shall demand a return on or of its Capital
Contributions.
     Section 9.16 Member Compensation. No Member shall receive any interest,
salary or draw with respect to its Capital Contributions or its Capital Account
or for services rendered on behalf of the Company, or otherwise, in its capacity
as a Member, except as otherwise provided in this Agreement or in the Management
Services Agreement.
     Section 9.17 Member Liability. Except as required by the Act, no Member
shall be liable under a judgment, decree or order of a court, or in any other
manner, for the Debts or any other obligations or liabilities of the Company. A
Member shall be liable only to make its Capital Contributions and shall not be
required to restore a deficit balance in its Capital Account or to lend any
funds to the Company or, after its Capital Contributions have been made, to make
any additional contributions, assessments or payments to the Company; provided,
however, that a Member may be required to repay any distribution made to it in
contravention of Section 5.3 or Sections 18-607 or 18-804 of the Act. The
Manager shall not have any personal liability for the repayment of any Capital
Contributions of any Member.
ARTICLE 10
MEMBER VOTE REQUIRED IN CONNECTION WITH
CERTAIN BUSINESS COMBINATIONS OR TRANSACTIONS
     Section 10.1 Vote Generally Required. Except as provided in Sections 2.3
and 2.4 and subject to the provisions of Section 10.2, the Company shall not
(a) merge or consolidate with or into any limited liability company,
corporation, statutory trust, business trust or association, real estate
investment trust, common-law trust or any other unincorporated business,
including a partnership, or (b) sell, lease or exchange all or substantially all
of its Property and assets, unless the Board of Directors shall adopt a
resolution, by the affirmative vote of at least a majority of the Entire Board
of Directors, approving such action and unless such action shall be approved by

58



--------------------------------------------------------------------------------



 



the affirmative vote of the holders of a majority of each class of LLC
Interests, in each case, Outstanding and entitled to vote thereon. The notice of
the meeting at which such resolution is to be considered will so state.
     Section 10.2 Vote for Business Combinations. The affirmative vote of the
holders of record of at least sixty-six and two-thirds percent (66 2/3%) of each
class of LLC Interests then Outstanding (excluding LLC Interests Beneficially
Owned by the Interested Shareholder or any Affiliate or Associate of the
Interested Shareholder) shall be required to approve any Business Combination.
Such affirmative vote shall be required notwithstanding the fact that no vote
may be required, or that a lesser percentage may be specified, by applicable law
or in any agreement with any securities exchange or otherwise.
     Section 10.3 Power of Continuing Directors. The Continuing Directors shall
have the power and duty to determine, on the basis of information known to them
after reasonable inquiry, all facts necessary to determine compliance with this
Article 10, including, without limitation, (a) whether a Person is an Interested
Shareholder, (b) the number of Trust Interests of the Company beneficially owned
by any Person, (c) whether a Person is an Affiliate or Associate of another, and
(d) the Fair Market Value of the equity securities of the Company or any
Subsidiary thereof, and the good faith determination of the Continuing Directors
on such matters shall be conclusive and binding for all the purposes of this
Article 10.
     Section 10.4 No Effect on Fiduciary Obligations. Nothing contained in this
Article shall be construed to relieve the directors of the Board of Directors or
an Interested Shareholder from any fiduciary obligation imposed by applicable
law.
ARTICLE 11
BOOKS AND RECORDS
Section 11.1 Books and Records; Inspection by Members.
          (a) The Company, other than as provided in the Management Services
Agreement, shall keep or cause to be kept at its principal executive office
appropriate books and records with respect to the Company’s business, including,
without limitation, all books and records necessary to provide to the Members
any information, lists and copies of documents required to be provided pursuant
to applicable law. Any books and records maintained by or on behalf of the
Company in the regular course of its business, including, without limitation,
the record of the Members, books of account and records of Company proceedings,
may be kept in electronic or any other form; provided, that the books and
records so maintained are convertible into clearly legible written form within a
reasonable period of time.
          (b) The Secretary shall make, at least ten (10) days before every
meeting of Trust Members, a complete list of the Trust Members entitled to vote
at the meeting, arranged in alphabetical order, and showing the address of each
Trust Member and the number of Trust Interests registered in the name of each
Trust Member. Such list shall be open to the examination of any Trust Member,
for any purpose germane to the meeting for a period of at least ten (10)

59



--------------------------------------------------------------------------------



 




days prior to the meeting: (i) on a reasonably accessible electronic network;
provided, that the information required to gain access to such list is provided
with the notice of the meeting, or (ii) during ordinary business hours, at the
principal place of business of the Company. In the event that the Company
determines to make the list available on an electronic network, the Company may
take reasonable steps to ensure that such information is available only to
Members. The list shall be produced and kept at the time and place of the
meeting during the whole time thereof, and may be inspected by any Member who is
present.
          (c) Any Member or Beneficial Owner, in person or by attorney or other
agent, shall, upon written demand stating the purpose thereof, have the right
during the usual business hours to inspect for any proper purpose, and to make
copies and extracts from the Register, a list of the Members, and its other
books and records; provided, that as of the date of the making of the demand
inspection of such books and records would not constitute a breach of any
confidentiality agreement. In every instance where a person purports to be a
Beneficial Owner of LLC Interests but who is not the holder of record as
identified on the Register, the demand shall state such Person’s status as a
Beneficial Owner of LLC Interests, be accompanied by documentary evidence of
beneficial ownership of LLC Interests, and state that such documentary evidence
is a true and correct copy of what it purports to be. A proper purpose shall
mean a purpose reasonably related to such Person’s interest as a Member or
Beneficial Owner of LLC Interests.
     Section 11.2 Reports.
          (a) In General. The Chief Financial Officer of the Company shall be
responsible for causing the preparation of financial reports of the Company and
the coordination of financial matters of the Company with the Company’s
accountants.
          (b) Periodic and Other Reports. The Company shall cause to be
delivered to each Member the financial statements listed in clauses (i) and
(ii) below, prepared in each case (other than with respect to Members’ Capital
Accounts, which shall be prepared in accordance with this Agreement) in
accordance with GAAP consistently applied (and, if required by any Member or its
controlled Affiliates for purposes of reporting thereunder, Regulation S-X of
the Exchange Act). The monthly and quarterly financial statements referred to in
clause (ii) below may be subject to normal year-end audit adjustments.
          (i) As soon as practicable following the end of each Fiscal Year (and
in any event not later than the date on which the Rules and Regulations provide)
and at such time as distributions are made to the Members pursuant to Article 14
following the occurrence of a Dissolution Event, a balance sheet of the Company
as of the end of such Fiscal Year and the related statements of operations,
Members’ Capital Accounts and changes therein, and cash flows for such Fiscal
Year, together with appropriate notes to such financial statements and
supporting schedules, all of which shall be audited and certified by the
Company’s accountants, and in each case, to the extent the Company was in
existence, setting forth in comparative form the corresponding figures for the
immediately preceding Fiscal Year end (in the case of the balance sheet) and the
two (2) immediately preceding Fiscal Years (in the case of the statements); and

60



--------------------------------------------------------------------------------



 



          (ii) As soon as practicable following the end of each of the first
three Fiscal Quarters of each Fiscal Year (and in any event not later than the
date on which the Rules and Regulations require), a balance sheet of the Company
as of the end of such Fiscal Quarter and the related statements of operations
and cash flows for such Fiscal Quarter and for the Fiscal Year to date, in each
case, to the extent the Company was in existence, setting forth in comparative
form the corresponding figures for the prior Fiscal Year’s Fiscal Quarter and
the interim period corresponding to the Fiscal Quarter and the interim period
just completed.
          The quarterly statements described in clause (ii) above shall be
accompanied by such written certifications as the Rules and Regulations require.
     Section 11.3 Preparation of Tax Returns. The Company shall arrange for the
preparation and timely filing of all returns of Company income, gains,
deductions, losses and other items required of the Company for U.S. federal and
state income tax purposes. The classification, realization and recognition of
income, gains, deductions, losses and other items shall be on the accrual method
of accounting for U.S. federal income tax purposes. The taxable year of the
Company shall be the calendar year.
     Section 11.4 Tax Elections.
          (a) The Board of Directors shall, without any further consent of the
Members being required (except as specifically required herein), make (i) the
election to adjust the basis of Property pursuant to Code Sections 754, 734(b)
and 743(b), or comparable provisions of state, local or foreign law, in
connection with Transfers of LLC Interests and Company distributions; and
(ii) any and all other elections for U.S. federal, state, local and foreign tax
purposes, including, without limitation, any election, if permitted by
applicable law: (x) to extend the statute of limitations for assessment of tax
deficiencies against the Members with respect to adjustments to the Company’s
U.S. federal, state, local or foreign tax returns; and (y) to the extent
provided in Code Sections 6221 through 6231 and similar provisions of U.S.
federal, state, local or foreign law, to represent the Company and the Members
before taxing authorities or courts of competent jurisdiction in tax matters
affecting the Company or the Members in their capacities as Members, and to file
any tax returns and execute any agreements or other documents relating to or
affecting such tax matters, including agreements or other documents that bind
the Members with respect to such tax matters or otherwise affect the rights of
the Company and the Members. The Manager is specifically authorized to act as
the “Tax Matters Member” under the Code and in any similar capacity under state
or local law.
          (b) In circumstances where the Trust has been dissolved, the Board of
Directors may, by the affirmative vote of at least a majority of the Entire
Board of Directors, and without any further consent of the Members being
required, cause the Company to elect to be treated as a corporation for U.S.
federal income tax purposes; provided, however, that such action shall be taken
only if (i) the Board of Directors first obtains an opinion from a nationally
recognized financial advisor to the effect that it expects the market valuation
of the Company to be significantly lower as a result of the Company continuing
to be treated as a partnership for U.S. federal income tax purposes than if the
Company instead elected to be treated as a corporation for U.S. federal income
tax purposes and (ii) the effective date for such election is no

61



--------------------------------------------------------------------------------



 




earlier than the date on which the Trust has been dissolved pursuant to clause
(i) of Section 10.02 of the Trust Agreement.
     Section 11.5 Tax Information. Necessary tax information shall be delivered
to each Member as soon as practicable after the end of the Fiscal Year of the
Company but not later than February 15.
ARTICLE 12
AMENDMENTS
          The Board of Directors is authorized to amend the terms of this
Agreement by resolution adopted by the affirmative vote of a majority of the
Entire Board of Directors; provided, however, that Sections 1.3, 2.4, 2.5,
3.1(a), 5.1, 8.6, 14.1(i) or (ii), Article 10 and this Article 12 may not be
amended without the affirmative vote of Trust Members holding a majority of the
Trust Interests present in person or represented by proxy at a meeting of Trust
Members; provided, further, however, that Sections 5.1, 5.2, 6.1 , 6.4
(excluding provisions relating to classification of the Board of Directors), 6.5
(solely with respect to the provision relating to an Appointed Director), 6.6
(solely with respect to the Allocation Member’s right to remove an Appointed
Director), 6.8 (solely with respect to the provision relating to an Appointed
Director), 6.9 (solely with respect to the provision relating to the initial
Chairman), 6.12 (solely with respect to the Chief Executive Officer’s right to
call special meetings of the Board of Directors), 6.17, 6.22, 6.23, Article 10
and this Article 12, and any other amendment that would adversely affect the
rights of the Allocation Member may not be amended without the prior written
consent of the Allocation Member. Notwithstanding anything to the contrary
contained in this Agreement, the Board of Directors is authorized by resolution
adopted by the affirmative vote of a majority of the Entire Board of Directors
to (x) amend, modify or supplement this Agreement to correct any administrative
or ministerial error or omission contained in this Agreement or to clarify, or
to correct any error in, the calculation of the Profit Distribution Amount
consistent with the intent of the Company and the Allocation Member, as
determined by the Board of Directors and the Allocation Member in their sole
discretion and (y) without limiting the generality of the foregoing provisions
of this Article 12, amend, modify or supplement the provisions of Section 6.18
(relating to committees of the Board) from time to time.
ARTICLE 13
TRANSFERS; MONTHLY ALLOCATIONS
          Profits, Losses, each item thereof and all other items attributable to
LLC Interests for any Allocation Year shall, for U.S. federal income tax
purposes, be determined on an annual basis and prorated on a monthly basis and
the pro rata portion for each month shall be allocated to those Persons who are
Members as of the close of the Nasdaq National Market on the last day of the
preceding month. With respect to any LLC Interest that was not treated as
Outstanding as

62



--------------------------------------------------------------------------------



 




of the close of the Nasdaq National Market on the last day of the preceding
month, the first Person who is treated as the Member with respect to such LLC
Interest will be treated as the Member with respect to such LLC Interest for
this purpose as of the close of the Nasdaq National Market on the last day of
the preceding month. All distributions having a record date on or before the
date of a Transfer of LLC Interests shall be made to the transferor, and all
distributions having a record date thereafter shall be made to the transferee.
The Board of Directors may revise, alter or otherwise modify such methods of
allocation as it determines necessary, to the extent permitted or required by
Code Section 706 and the Regulations or rulings promulgated thereunder.
ARTICLE 14
DISSOLUTION AND WINDING UP
     Section 14.1 Dissolution Events. The Company shall dissolve and shall
commence winding up upon the first to occur of any of the following (each a
“Dissolution Event”):
     (i) the Board of Directors adopts a resolution, by the affirmative vote of
at least a majority of the Entire Board of Directors, approving the dissolution,
winding up and liquidation of the Company and such action has been approved by
the affirmative vote of the holders of a majority of the Outstanding Trust
Interests and entitled to vote thereon;
     (ii) the unanimous vote of the Trust Members to dissolve, wind up and
liquidate the Company;
     (iii) the entry of a decree of judicial dissolution under Section 18-802 of
the Act; or
     (iv) upon the termination of the legal existence of the last remaining
Member or the occurrence of any other event that terminates the continued
membership of the last remaining Member unless the Company is continued without
dissolution in a manner permitted by this Agreement or the Act.
The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Dissolution Event.
     Section 14.2 Winding Up. Upon the occurrence of a Dissolution Event, the
Company shall continue solely for the purposes of winding up its affairs in an
orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Members, and no Member shall take any action that is inconsistent
with, or not necessary to or appropriate for, the winding up of the Company’s
business and affairs; provided, however, that all covenants contained in this
Agreement and obligations provided for in this Agreement shall continue to be
fully binding upon the Members until such time as the Property has been
distributed pursuant to this Section 14.2 and the Certificate has been canceled
pursuant to the Act. The Liquidator shall be responsible for overseeing the
winding up of the Company, which winding up shall be completed

63



--------------------------------------------------------------------------------



 



no later than ninety (90) days after the later of the occurrence of the
Dissolution Event. The Liquidator shall take full account of the Company’s
liabilities and Property and shall cause the Property or the proceeds from the
sale thereof (as determined pursuant to Section 14.9), to the extent sufficient
therefor, to be applied and distributed, to the maximum extent permitted by law,
in the following order:
          (a) First, to creditors (including the Manager and the Members who are
creditors, to the extent otherwise permitted by law) in satisfaction of all of
the Company’s Debts and other liabilities (whether by payment or the making of
reasonable provision for payment thereof), other than liabilities for
distributions to Members under Section 18-601 or 18-604 of the Act;
          (b) Second, except as provided in this Agreement, to Members and
former Members of the Company in satisfaction of liabilities for distributions
under Section 18-601 or 18-604 of the Act; and
          (c) The balance, if any, to the Members in accordance with the
positive balance in their Capital Accounts, after giving effect to all
contributions, distributions and allocations for all periods.
Notwithstanding Section 14.9, no Member or Manager shall receive additional
compensation for any services performed pursuant to this Article 14.
     Section 14.3 Compliance with Certain Requirements of Regulations; Deficit
Capital Accounts. In the event the Company is “liquidated” within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant
to this Article 14 to the Members who have positive Capital Accounts in
compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2). If any Member has a
deficit balance in its Capital Account (after giving effect to all
contributions, distributions and allocations for all Allocation Years, including
the Allocation Year during which such liquidation occurs), such Member shall
have no obligation to make any contribution to the capital of the Company with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever. In the discretion
of the Liquidator, a pro rata portion of the distributions that would otherwise
be made to the Members pursuant to this Article 14 may be:
          (a) Distributed to a trust established for the benefit of the Members
for the purposes of liquidating Company assets, collecting amounts owed to the
Company, and paying any contingent, conditional or unmatured liabilities or
obligations of the Company; the assets of any such trust shall be distributed to
the Members from time to time, in the reasonable discretion of the Liquidator,
in the same proportions as the amount distributed to such trust by the Company
would otherwise have been distributed to the Members pursuant to Section 14.2;
or
          (b) Withheld to provide a reasonable reserve for Company liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Company; provided, however, that such
withheld amounts shall be distributed to the Members as soon as practicable.

64



--------------------------------------------------------------------------------



 



     Section 14.4 Deemed Distribution and Recontribution. Notwithstanding any
other provision of this Article 14, in the event the Company is liquidated
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g) but no
Dissolution Event has occurred, the Property shall not be liquidated, the
Company’s Debts and other Liabilities shall not be paid or discharged, and the
Company’s affairs shall not be wound up. Instead, solely for U.S. federal income
tax purposes, the Company shall be deemed to have contributed all its Property
and liabilities to a new limited liability company in exchange for interests in
such new company and, immediately thereafter, the Company will be deemed to
liquidate by distributing interests in the new company to the Members.
     Section 14.5 Rights of Members. Except as otherwise provided in this
Agreement, each Member shall look solely to the Property of the Company for the
return of its Capital Contribution and has no right or power to demand or
receive Property other than cash from the Company. If the assets of the Company
remaining after payment or discharge of the debts or liabilities of the Company
are insufficient to return such Capital Contribution, the Members shall have no
recourse against the Company or any other Member or the Manager.
     Section 14.6 Notice of Dissolution/Termination.
          (a) In the event a Dissolution Event occurs or an event occurs that
would, but for the provisions of Section 14.1, result in a dissolution of the
Company, the Board of Directors shall, within thirty (30) days thereafter,
provide written notice thereof to each of the Members and to all other parties
with whom the Company regularly conducts business (as determined in the
discretion of the Board of Directors) and shall publish notice thereof in a
newspaper of general circulation in each place in which the Company regularly
conducts business (as determined in the discretion of the Board of Directors).
          (b) Upon completion of the distribution of the Company’s Property as
provided in this Article 14, the Board of Directors shall cause the filing of
the Certificate of Cancellation pursuant to Section 18-203 of the Act and shall
take all such other actions as may be necessary to terminate the Company.
     Section 14.7 Allocations During Period of Liquidation. During the period
commencing on the first day of the Fiscal Year during which a Dissolution Event
occurs and ending on the date on which all of the assets of the Company have
been distributed to the Members pursuant to Section 14.2 (the “Liquidation
Period”), the Members shall continue to share Profits, Losses, gain, loss and
other items of Company income, gain, loss or deduction in the manner provided in
Article 4.
     Section 14.8 Character of Liquidating Distributions. All payments made in
liquidation of the interest of a Member in the Company shall be made in exchange
for the interest of such Member in Property pursuant to Section 736(b)(1) of the
Code, including the interest of such Member in Company goodwill.
     Section 14.9 The Liquidator.
          (a) Fees. Subject to Section 14.2, the Company is authorized to pay a
reasonable fee to the Liquidator for its services performed pursuant to this
Article 14 and to

65



--------------------------------------------------------------------------------



 




reimburse the Liquidator for its reasonable costs and expenses incurred in
performing those services.
          (b) Indemnification. The Company shall indemnify, hold harmless and
pay all judgments and claims against the Liquidator or any officers, directors,
agents or employees of the Liquidator relating to any liability or damage
incurred by reason of any act performed or omitted to be performed by the
Liquidator or any officers, directors, agents or employees of the Liquidator in
connection with the liquidation of the Company, including reasonable attorneys’
fees incurred by the Liquidator, officer, director, agent or employee in
connection with the defense of any action based on any such act or omission,
which attorneys’ fees may be paid as incurred, except to the extent such
liability or damage is caused by the fraud or intentional misconduct of, or a
knowing violation of the laws by, the Liquidator which was material to the cause
of action.
     Section 14.10 Form of Liquidating Distributions. For purposes of making
distributions required by Section 14.2, the Liquidator may determine whether to
distribute all or any portion of the Property in kind or to sell all or any
portion of the Property and distribute the proceeds therefrom.
ARTICLE 15
MISCELLANEOUS
     Section 15.1 Notices. Subject to Sections 6.11, 6.13, 9.5 and 9.8, any
notice, payment, demand or communication required or permitted to be given by
any provision of this Agreement shall be in writing and delivered personally,
or, when the same is actually received, if sent either by registered or
certified mail, postage and charges prepaid, or by facsimile, if such facsimile
is followed by a hard copy of the facsimile communication sent promptly
thereafter by registered or certified mail, postage and charges prepaid,
addressed as follows, or to such other address as such Person may from time to
time specify by notice to the Members and the Manager:

(a)   If to the Company:

61 Wilton Road
Westport CT 06880
Attention: I. Joseph Massoud
Facsimile No.: (212) 581-8037

(b)   If to the Allocation Members:

61 Wilton Road
Westport CT 06880
Attention: I. Joseph Massoud
Facsimile No.: (212) 581-8037

66



--------------------------------------------------------------------------------



 



(c)   If to the Trust Members:

61 Wilton Road
Westport CT 06880
Attention: I. Joseph Massoud
Facsimile No.: (212) 581-8037
     Section 15.2 Binding Effect. Except as otherwise provided in this
Agreement, every covenant, term and provision of this Agreement shall be binding
upon and inure to the benefit of the Members and their respective successors,
transferees and assigns.
     Section 15.3 Construction. It is the intent of the parties hereto that
every covenant, term and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any Member.
     Section 15.4 Time. In computing any period of time pursuant to this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall not be included, but the time shall begin to run on
the next succeeding day. The last day of the period so computed shall be
included, unless it is a Saturday, Sunday or any other day on which banks in The
City of New York are required or authorized by law or executive order to close,
in which event the period shall run until the end of the next day which is not a
Saturday, Sunday or any other day on which banks in The City of New York are
required or authorized by law or executive order to close.
     Section 15.5 Headings. Section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.
     Section 15.6 Severability. Except as otherwise provided in the succeeding
sentence, every provision of this Agreement is intended to be severable, and, if
any term or provision of this Agreement is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement. The preceding sentence of this
Section 15.6 shall be of no force or effect if the consequence of enforcing the
remainder of this Agreement without such illegal or invalid term or provision
would be to cause any Member to lose the material benefit of its economic
bargain.
     Section 15.7 Incorporation by Reference. Every exhibit, schedule and other
appendix attached to this Agreement and referred to herein is not incorporated
in this Agreement by reference unless this Agreement expressly otherwise
provides.
     Section 15.8 Variation of Terms. All terms and any variations thereof shall
be deemed to refer to masculine, feminine or neuter, singular or plural, as the
identity of the Person or Persons may require.
     Section 15.9 Governing Law and Consent to Jurisdiction/Service of Process.
The laws of the State of Delaware shall govern this Agreement, including the
validity of this Agreement, the construction of its terms and the interpretation
of the rights and duties arising hereunder.

67



--------------------------------------------------------------------------------



 



          Each party hereto and any Person acquiring an LLC Interest, from time
to time, (i) irrevocably submits to the non-exclusive jurisdiction and venue of
any Delaware state court or U.S. federal court sitting in Wilmington, Delaware
in any action arising out of this Agreement and (ii) consents to the service of
process by mail. Nothing herein shall affect the right of any party to serve
legal process in any manner permitted by law or affect its right to bring any
action in any other court.
     Section 15.10 Waiver of Jury Trial. Each of the Members irrevocably waives,
to the extent permitted by law, all rights to trial by jury and all rights to
immunity by sovereignty or otherwise in any action, proceeding or counterclaim
arising out of or relating to this Agreement.
     Section 15.11 Counterpart Execution. This Agreement may be executed in any
number of counterparts with the same effect as if all of the Members had signed
the same document. All counterparts shall be construed together and shall
constitute one agreement.
     Section 15.12 Specific Performance. Each Member agrees with the other
Members that the other Members would be irreparably damaged if any of the
provisions of this Agreement were not performed in accordance with their
specific terms and that monetary damages would not provide an adequate remedy in
such event. Accordingly, it is agreed that, in addition to any other remedy to
which the nonbreaching Members may be entitled, at law or in equity, the
nonbreaching Members shall be entitled to injunctive relief to prevent breaches
of the provisions of this Agreement and specifically to enforce the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having subject matter jurisdiction thereof.
— Signature page follows —

68



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members have executed and entered into this Second
Amended and Restated Operating Agreement of the Company as of the day first
above set forth.

            COMPASS DIVERSIFIED TRUST
      By:   /s/         Name:           Title:   Regular Trustee        COMPASS
GROUP MANAGEMENT LLC
      By:   /s/         Name:                

69



--------------------------------------------------------------------------------



 



EXHIBIT A
SPECIMEN LLC INTEREST CERTIFICATE
COMPASS GROUP DIVERSIFIED HOLDINGS LLC INTEREST
                                                                     
                                                   * This Certifies that
                                                            is the owner of
                      Trust Interests or                      Allocation
Interests of Compass Group Diversified Holdings LLC, a Delaware limited
liability company (the “Company”), with such rights and privileges as are set
forth in the Amended and Restated Operating Agreement of the Company dated as of
April 25, 2006 (the “Agreement”), as it may be amended from time to time.
THE LLC INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT”), THE SECURITIES LAWS OF
ANY STATE (THE “STATE ACTS”) OR THE SECURITIES LAWS OF ANY OTHER JURISDICTION,
AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURIITES ACT AND SUCH LAWS. THE LLC INTERESTS HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISION, BY AN
STATE SECURITIES COMMISSION OR BY ANY OTHER REGULATORY AUTHORITY OF ANY OTHER
JURISDICTION. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
THE LLC INTERESTS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TRANSFER
RESTRICTIONS CONTAINED IN THE AGREEMENT. EVERY HOLDER OF THIS CERTIFICATE, BY
HOLDING AND RECEIVING THE SAME, AGREES WITH THE COMPANY TO BE BOUND BY THE TERMS
OF THE AGREEMENT. THE AGREEMENT WILL BE FURNISHED BY THE COMPANY TO THE HOLDER
HEREOF UPON REQUEST WITHOUT CHARGE.
                                                                  
                                                                        
                                           In Witness Whereof, said Company has
caused this Certificate to be signed by its Chief Executive Officer this ___day
of ___, A.D. ___.
      ______________________________,
 

